EXHIBIT 10.43


RESEARCH COLLABORATION AND LICENSE AGREEMENT


THIS RESEARCH COLLABORATION AND LICENSE AGREEMENT (the "Agreement") is effective
as of November 24, 2003 (the "Execution Date"), between MERCK SHARP & DOHME
LIMITED, whose registered office is at Hertford Road, Hoddesdon, Hertfordshire,
EN11 9BU, United Kingdom ("MSD"), NEUROGEN CORPORATION, a Delaware corporation
with offices located at 35 NE Industrial Rd., Branford, CT ("NEUROGEN"), and,
for purposes of Section 11.16, Merck & Co., Inc., a New Jersey corporation with
offices located at One Merck Drive, Whitehouse Station, NJ ("MERCK").

Background:

 A. Both MSD and NEUROGEN have ongoing research programs whose primary purpose
    is to research the physiology, pharmacology, chemistry and potential
    therapeutic applications and potential clinical utilities relating to
    Vanilloid Receptors, subtype 1, also known as TRPV1 ("VR1"), and have
    developed certain intellectual property in this field.

 B. MSD and NEUROGEN desire to combine their efforts and engage in a
    collaborative program to discover, research and develop drugs which work
    through modulating VR1.

 C. It is expected that the resulting compounds from such collaborative research
    may have a broad range of applications, including, but not limited to, the
    therapeutic treatment and prevention of certain disorders and diseases, such
    as pain and urinary incontinence.

 D. The Parties desire for MSD and its Affiliates to develop and commercialize
    compounds from such collaborative research that modulate VR1.
    

NOW, THEREFORE, MSD and NEUROGEN (hereafter "Party," if singular or "Parties,"
if plural) agree as follows:


Article I DEFINITIONS

The following terms shall have the respective meanings set forth below:

1.1 "Active Compound" means any VR1 Modulator that: (a) is Controlled by a Party
or its Affiliate, and (b) either: (i) exists as of the Effective Date, or (ii)
is synthesized, conceived, invented or identified as having the activity
referred to in subsection (c) below, during the Program Term or within the
twelve (12) month period thereafter, and (c) meets the criteria for selectivity,
activity and potency in functional or pharmacological assays as set out in
Attachment 1.1 (the "Active Compound Criteria"). The Active Compound Criteria
may be modified in writing by the JRC. If an Active Compound is determined to be
an Unavailable Compound it shall cease to be an Active Compound.

1.2 "Active Program" means a program to which a Party has allocated chemistry,
high throughput screening or development resources specifically for the purpose
of identifying inhibitors or modulators for the research and development of drug
targets other than VR1 and which the Party continues to pursue with such
research or development resources.

1.3 "Adverse Event" means any adverse event or experience as defined in the then
current edition of ICH Guidelines, 21 C.F.R. §301.305, 21 C.F.R. §314.80 and any
other applicable regulations or regulatory guidelines.

1.4 "Affiliate" means (a) any corporation or business entity of which more than
fifty percent (50%) or more of the securities or other ownership interests
representing the equity or voting interest are owned, controlled or held,
directly or indirectly, by MSD or NEUROGEN; or (b) any corporation or business
entity which, directly or indirectly, owns, controls or holds more than fifty
percent (50%) (or the maximum ownership interest permitted by law) or more of
the securities or other ownership interests representing the equity or voting
interest of MSD or NEUROGEN; or (c) any corporation or business entity of which
more than fifty percent (50%) or more of the securities or other ownership
interests representing the equity or voting interest are owned, controlled or
held, directly or indirectly, by a corporation or business entity described in
(a) or (b).

1.5 "Annual FTE Rate" means the amount MSD will pay NEUROGEN over a consecutive
twelve (12) month period during the Program Term to support one (1) FTE
performing work under the Program. The Annual FTE Rate will be [           ]*.

1.6 "Change of Control" means with respect to a Party: (i) a sale of all or
substantially all of such Party’s assets, voting stock or securities or business
relating to this Agreement; (ii) a merger, reorganization or consolidation
involving a Party in which the stockholders of such Party immediately prior to
such transaction cease to own collectively a majority of the voting equity
securities of a successor entity; or (iii) the acquisition by a person or group
of persons acting in concert of fifty percent (50%) or more of the voting equity
securities of such Party.

1.7 "Collaboration Compound" means any VR1 Modulator (including Active Compounds
and PCCs) and all solvates, prodrugs, salts, crystal forms, polymorphs,
chelates, non-covalent complexes, hydrates, enantiomers, racemates,
stereoisomers and esters thereof, the research, development, manufacture,
import, marketing, offer for sale, sale or use of which, if done by an
unlicensed Third Party, would infringe any VR1 Compound Patent Rights.

1.8 "Combination Product" means either a single pharmaceutical formulation
containing as its active ingredients both a Collaboration Compound and one or
more other therapeutically or prophylactically active ingredients, or a
combination therapy comprised of a Product and one or more other therapeutically
or prophylactically active products priced and sold in a single package
containing such multiple products, in each case, in all dosage forms,
formulations, presentations, line extensions, and package configurations. All
references to Product in this Agreement shall be deemed to include Combination
Product.

1.9 "Commercially Reasonable Efforts" means, [          ]*

1.10 "Control" or "Controlled" means with respect to any item of or right under
Know-How and/or Patents, the possession of (whether by ownership or license,
other than pursuant to this Agreement) the ability of a Party or its Affiliate
to grant access to, or licenses or sublicenses of, such items or right as
provided for herein without violating the terms of any agreement or other
arrangement with, or the enforceable rights of, any Third Party existing at the
time such Party would be required hereunder to grant the other Party such access
or license or sublicense.

1.11 "Effective Date" means the HSR Clearance Date or, if each Party determines
that an HSR Filing is not required, then the Execution Date.

1.12 "EMEA" means the European Medicines Evaluation Agency and the Committee for
Proprietary Medicinal Products or any successor agency thereof or, to the extent
the mutual recognition procedure is used for the Product in the EU, any
governmental authority having the authority to regulate the sale of medicinal or
pharmaceutical products in any country in the EU.

1.13 "EU" means all countries that are member states of the European Union as of
the Effective Date of this Agreement.

1.14 "FDA" means the Food and Drug Administration of the United States
Department of Health and Human Services or any successor agency thereof
performing similar functions.

1.15 "FDC Act" means the United States Food, Drug and Cosmetic Act, as amended
from time to time.

1.16 "Field" means [          ]* relating to VR1 Modulators.

1.17 "Filing" of an NDA shall mean the acceptance by a Regulatory Authority of
an NDA for filing.

1.18 "First Commercial Sale" means, with respect to any Product, the first sale
by MSD, its Affiliates, or Sublicensees for end use or consumption of such
Product in a country after all required approvals, including Regulatory
Approvals, have been granted by the Regulatory Authority of such country.

1.19 "FTE" means a full-time equivalent person year (consisting of a total of [
         ]* hours per year, or [          ]* hours per quarter) of scientific,
technical or managerial work on the Program.

1.20 "GLP" means Good Laboratory Practices, as set forth in 21 C.F.R. Part 58 et
seq., and the rules in force in the EU relating to GLP, including EC Directives
87/18 EEC, 88/320/EEC, and 1999/11/EC.

1.21 "GMP" means Good Manufacturing Practices, as set forth in 21 C.F.R. Part
210, et seq., and the Rules Governing Medicinal Products in the European Union
volume 4.

1.22 "Hatch-Waxman Act" means the United States Drug Price Competition and
Patent Term Restoration Act of 1984 (Pub. Law 98-471), or any successor thereto,
and any equivalent legal requirements in other countries, as in effect from time
to time during the term of this Agreement.

1.23 "HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended from time to time.

1.24 "HSR Clearance Date" means the earliest date on which both Parties or their
Affiliates have actual knowledge that all applicable waiting periods under the
HSR Act with respect to the transactions contemplated hereunder have expired or
have been terminated.

1.25 "HSR Filing" means filings by MSD or its Affiliates and NEUROGEN with the
United States Federal Trade Commission and the Antitrust Division of the United
States Department of Justice of a Notification and Report Form for Certain
Mergers and Acquisitions (as that term is defined in the HSR Act) with respect
to the matters set forth in this Agreement, together with all required
documentary attachments thereto.

1.26 "IND" means an Investigational New Drug application (together with all
subsequent submissions, supplements and amendments thereto) filed with the FDA
in conformance with applicable laws and regulations, for approval to conduct
human clinical investigations, and the equivalent thereof, as applicable, in
jurisdictions outside the United States.

1.27 "IND-Enabling GLP Toxicology Studies" means any genotoxicity, acute
toxicology, safety pharmacology, or sub-chronic toxicology study in appropriate
species using GLP which meet the standard necessary for submission as part of an
IND filing for obtaining approval from a Regulatory Authority for administration
to a human.

1.28 "Indication" means a separate and distinct disease or medical condition in
humans: (a) which a Product is intended to treat, prevent or diagnose as
evidenced by a Phase I, Phase II and/or Phase III Clinical Trial; or (b) for
which a Product has received Regulatory Approval, meaning that such Indication
is contained in the Product’s labeling approved by a Regulatory Authority as
part of the Regulatory Approval for such Product. The Parties agree that: (i)
prevention of a disease or medical condition shall not be a separate indication
from treatment of the same disease or medical condition; (ii) the treatment and
prevention of separate varieties of the same disease or medical condition shall
not be a separate indication (e.g., osteoarthritic pain and post-operative
pain); and (iii) the treatment or prevention of the same disease or medical
condition in a different population shall not be a separate indication (e.g.,
adult and pediatric). With respect to this Agreement, Pain, urinary incontinence
and asthma/allergies will be considered separate Indications, and
asthma/allergies will be considered a single Indication.

1.29 "Information" means all information, materials and data, including MSD
Know-How, NEUROGEN Know-How, and all other scientific, preclinical, gene
sequence, chemical structure, clinical, regulatory, manufacturing, marketing,
financial, or patent information, and commercial information and data, whether
communicated in writing or orally or by any other method, which is provided by
one Party to the other Party in connection with this Agreement.

1.30 "Invention" means any process, method, composition of matter, article of
manufacture, discovery or finding that is conceived, generated or reduced to
practice in the course of performing work under the Program.

1.31 "Joint Patents" means all Patents that claim Inventions made in the course
of performing the Program that have inventors from both NEUROGEN and MSD
(including their respective employees, agents or consultants).

1.32 "JRC" means the Joint Research Committee described in Section 2.5 of this
Agreement.

1.33 "Know-How" means all proprietary methods, devices, materials, technology,
trade secrets, Inventions (including MSD Inventions and NEUROGEN Inventions),
compositions, designs, formulae, know-how, discoveries, improvements, data, and
documentation and other information, as well as processes, protocols and
analytical methodologies, patentable or otherwise.

1.34 "Marketing Exclusivity Right" means a marketing exclusivity right conferred
as a result of (a) a designation as a drug for rare diseases or conditions under
Sections 525 et seq. of the FDC Act or EU Regulation No. 141/2000, or (b) the
completion of pediatric studies requested by the FDA under Section 505A(a) of
the FDC Act and, in each of the foregoing, the equivalent rights in any other
country which confer marketing exclusivity rights.

1.35 "[           ]*" means MSD’s proprietary VR1 Modulator designated as [    
     ]*.

1.36 "MSD Know-How" means all Know-How (including MSD’s Inventions, its
Information and its interest in Joint Inventions) that was conceived, generated
or reduced to practice before or during the Program Term or within the twelve
(12) month period following the Program Term and which is in MSD’s or its
Affiliates’ Control during the Program Term or within the twelve (12) month
period following the Program Term, and is either (a) related to VR1 and its
modulation or the identification and discovery of VR1 Modulators, or (b)
necessary to NEUROGEN to conduct its activities under the Program.
Notwithstanding any other provision of this Agreement, it is understood and
agreed to by the Parties that the MSD Know-How does not include any of MSD’s
proprietary screening, combinatorial chemistry or computational chemistry
technologies that are not specific to VR1, including MSD’s and MERCK’s chemical
libraries.

1.37 "MSD Patents" means any and all Patents in the Field Controlled by MSD or
its Affiliates that claim a priority date prior to the expiration of the twelve
(12) month period following the expiration of the Program Term, including MSD’s
interests in (a) Joint Patents, (b) VR1 Compound Patent Rights and (c) VR1
Related Patent Rights. For clarity, MSD Patents include those listed on
Attachment 1.37.

1.38 "MSD Technology" means MSD Patents and MSD Know-How.

1.39 "NDA" means a New Drug Application, Biologic License Application, Worldwide
Marketing Application, Marketing Application Authorization, or similar
application or submission for Regulatory Approval of a Product filed with a
Regulatory Authority to obtain approval to sell commercially a biological,
pharmaceutical or diagnostic product in that country or in that group of
countries, together with all subsequent submissions, supplements and amendments
thereto.

1.40 "NDA Approval" means approval of an NDA by the FDA, EMEA or other
applicable Regulatory Authority.

1.41 "Net Sales" means the gross invoiced amount on sales of the Product(s) by
MSD, its Affiliates or Sublicensees to unrelated Third Parties less, to the
extent included in the gross invoice amount [          ]*, deductions for the
following:

 a. trade, cash and quantity discounts actually allowed (including early pay
    cash discounts);

 b. returns, rebates and allowances actually allowed;

 c. all chargebacks, including those paid on sale or dispensing of Product,
    which have the effect of retroactively adjusting the sales price paid by
    such Third Party to MSD, its Affiliates or Sublicensees;

 d. retroactive price reductions that are actually allowed or granted;

 e. excise, sales or use taxes, customs duties and other tariffs or duties
    levied on the sale, transportation or delivery of a Product but only to the
    extent such taxes, tariffs or duties are remitted to the applicable taxing
    authorities and are not subject to any future rebate, credit or other
    offset; and

 f. actual transportation and insurance charges to the extent separately
    identified on the invoice or other documentation maintained in the ordinary
    course of business.

Any and all such discounts, allowances, credits, rebates and other deductions
shall be fairly and equitably allocated to the Product and other products of
MSD, its Affiliates or Sublicensees, such that the Product does not bear a
disproportionate portion of such deductions. The sale or other transfer of a
Product among MSD or its Affiliate or Sublicensee shall not be considered a
sale, but in such cases the royalty shall be due and calculated upon MSD’s or
its Affiliate’s or its Sublicensee’s Net Sales to the first independent Third
Party. In addition, royalties shall not accrue on the disposition of Product in
reasonable quantities by MSD, its Affiliates or Sublicensees as samples
(promotion or otherwise) or as donations (for example, to non-profit
institutions or government agencies for a non-commercial purpose). Every other
commercial use or disposition of the Product by MSD, its Affiliates and
Sublicensees in barter or other transactions (other than dispensing of
reasonable and customary quantities of promotional samples) shall be considered
a sale of such Product at the weighted average Net Sales price for such Product
during the preceding quarter.

With respect to sales of a Combination Product for the purpose of determining
royalty and milestone payments, Net Sales shall be calculated by multiplying the
total Net Sales of such Combination Product by the fraction A/A+B where A is the
actual invoice price of the Product in the same dosage amount in the applicable
country if sold separately and B is the sum of the actual invoice prices of all
other active ingredients or products in the same dosage amount in the
Combination Product in the applicable country if sold separately during the
applicable quarter. If A or B cannot be determined because values for the
Product or the other active ingredients sold alone are not available in a
particular country then MSD and NEUROGEN will discuss an appropriate allocation
for the fair market value of the Product and other active ingredients in the
Combination Product to determine Net Sales for such Combination Product. The
deductions set out in subparagraphs (a) through (f) will be applied in
calculating Net Sales for a Combination Product.

1.42 "NEUROGEN Know-How" means all Know-How (including NEUROGEN’s Inventions,
its Information and its interest in Joint Inventions) that was conceived,
generated or reduced to practice before or during the Program Term or within the
twelve (12) month period following the Program Term and which is in NEUROGEN’s
or its Affiliates’ Control during the Program Term or within the twelve (12)
month period following the Program Term, and is either (a) related to VR1 and
its modulation or the identification and discovery of VR1 Modulators, or (b)
necessary to MSD to conduct its activities under the Program or to research,
develop, manufacture, market, use or sell Collaboration Compounds or Products.
Notwithstanding any other provision of this Agreement, it is understood and
agreed to by the Parties that the NEUROGEN Know-How does not include any of
NEUROGEN’s proprietary screening, combinatorial chemistry or computational
chemistry technologies that are not specific to VR1, including NEUROGEN’s
chemical libraries and NEUROGEN’s AIDDTM technology.

1.43 "NEUROGEN Patents" means any and all Patents in the Field Controlled by
NEUROGEN or its Affiliates that claim a priority date prior to the expiration of
the twelve (12) month period following the expiration of the Program Term
including NEUROGEN’s interests in (a) Joint Patents, (b) VR1 Compound Patent
Rights and (c) VR1 Related Patent Rights. For clarity, NEUROGEN Patents include
those listed on Attachment 1.43.

1.44 "NEUROGEN Technology" means NEUROGEN Patents and NEUROGEN Know-How.

1.45 "[           ]*" means NEUROGEN’s proprietary VR1 Modulator designated [  
       ]*.

1.46 "Pain" means an unpleasant sensory experience resulting from actual or
potential tissue injury, inflammation, ischemia or following nerve injury, and
associated with a wide range of clinical conditions including acute pain
resulting from tendonitis, bursitis, fractures, sprains, tears and other joint
disorders, dental pain, headache, sinusitis, post-operative pain, and menstrual
pain, and chronic pain associated with osteoarthritis, rheumatoid arthritis,
post-herpetic neuralgia, diabetic neuropathy, neuropathic pain, fibromyalgia and
back pain, and acute and visceral pain conditions including prostatitis,
interstitial cystitis, inflammatory bowel disease and irritable bowel syndrome.

1.47 "Patents" means patents and patent applications (including provisional
applications, certificates of invention and applications for certificates of
invention, continuations, divisionals and continuations-in-part), and all
patents issuing therefrom (and all substitutions, reissues, renewals,
reexaminations, supplementary protection certificates, extensions, registrations
and confirmations of any of the foregoing patents and foreign equivalents
thereof).

1.48 "PCC" (preclinical candidate) means any Collaboration Compound that has
been nominated by the JRC and accepted for further pre-clinical or clinical
development by the PDRC pursuant to PDRC’s standards for designating PCCs (or
any successor designation thereof).

1.49 "PDRC" means MERCK’s Preclinical Development Review Committee or any
successor committee that performs the same functions.

1.50 "Phase I Clinical Trial" means a human clinical trial that is intended to
initially evaluate the safety and/or pharmacological or antigenic effect of a
Product in human subjects including a trial that would satisfy the requirements
of 21 C.F.R. 312.21(a), as may be amended or the foreign equivalent thereof.

1.51 "Phase II Clinical Trial" means a human clinical trial that is intended to
gain evidence of the efficacy of a Product for a particular Indication or
Indications in human subjects with the disease or Indication under study
including a trial that would satisfy the requirements of 21 C.F.R. 312.21(b), as
may be amended or the foreign equivalent thereof.

1.52 "Phase III Clinical Trial" means a pivotal human clinical trial that is
intended to gain evidence to establish the efficacy and safety of a Product as a
basis for an NDA including a trial that would satisfy the requirements of 21
C.F.R. 312.21(c), as may be amended or the foreign equivalent thereof.

1.53 "Phase IV Clinical Trials" means post-registrational studies or other
clinical studies required as a condition to, or for the maintenance of,
Regulatory Approval of a Product in the Territory, including a trial that would
satisfy the requirements of 21 C.F.R. 312.85, as may be amended or the foreign
equivalent thereof.

1.54 "Product" means a product or preparation in final form for sale by
prescription, over-the-counter or any other method, for any and all uses and by
any route of administration, containing one or more Collaboration Compounds as a
pharmaceutically active ingredient(s), including any Combination Product.

1.55 "Program" means the collaborative research program conducted by the Parties
under the Research Plan as set forth in Attachment 2.1 and during the Program
Term to discover, identify and develop Active Compounds, PCCs and Collaboration
Compounds and to better understand the physiology, pharmacology, chemistry,
potential clinical utility and potential therapeutic applications of VR1
Modulators, all as further described in Article II.

1.56 "Regulatory Approval" means any NDA Approvals and other approvals,
licenses, registrations, or authorizations granted or issued by any national,
regional, state or local governmental entities and agencies, necessary for the
development, registration, manufacture, packaging, labeling, use, storage,
transport, export, import, clinical testing, promotion or sale of the Products
in a country, including pricing and reimbursement approvals to the extent the
applicable Regulatory Authorities in such country require a pricing or
reimbursement approval prior to commercialization of a product in such country.

1.57 "Regulatory Authority" means any applicable government regulatory authority
involved in granting approvals for the manufacturing, marketing, reimbursement
and/or pricing of a Product in the Territory, including, in the United States,
the FDA.

1.58 "Sublicensee" means a Third Party to whom MSD grants a license or
sublicense to develop, make, use, or sell the Products, or otherwise grants
rights to promote or sell the Collaboration Compounds or Products.

1.59 "Territory" means all of the countries in the world, and their territories
and possessions.

1.60 "Third Party" means an entity other than MSD and its Affiliates, or
NEUROGEN and its Affiliates.

1.61 "Unavailable Compound" means one or more compounds designated by one Party
to the other as not being available for research and development in the Program,
as supported by documentary evidence, because (a) such compound is subject to
rights granted to a Third Party by either MSD (or any Affiliate of MSD) or
NEUROGEN (or any Affiliate of NEUROGEN), that would be violated by such research
or development and [          ]*, or (b) the compound: (i) [          ]* of MSD
(or any Affiliate of MSD) or NEUROGEN (or any Affiliate of NEUROGEN) [          
]* and (ii) [           ]*, as supported by documentary evidence. [          ]*.

1.62 "U.S. GAAP" means generally-accepted accounting principles in the United
States.

1.63 "Valid Claim" means an issued claim within the scope of the VR1 Compound
Patent Rights or the VR1 Related Patent Rights, including any extensions thereof
and supplemental protection certificates, to the extent such claims have not
been disclaimed, revoked or held invalid by a final unappealable decision of a
court or governmental agency of competent jurisdiction, and which claims are
otherwise enforceable. "Valid Claim" also means any claim within a pending
application for a patent included within the scope of the VR1 Compound Patent
Rights or the VR1 Related Patent Rights to the extent the invention(s) described
in the claims of such application have not been abandoned without being refiled
in another application or finally rejected by an administrative agency action
from which no appeal can be taken, such that the claim at issue has been pending
for [          ]*. If a claim of a patent application that ceased to be a Valid
Claim due to the passage of time set forth in the preceding sentence later
issues as a part of a patent described above, then it will again be considered a
Valid Claim effective as of the issuance of such patent.

1.64 [            ]*.

1.65 "VR1 Compound Patent Rights" means any and all Patents in the Territory
which a Party or any of its Affiliates Controls during the term of this
Agreement that assert an earliest priority date [          ]*, provided however,
that the term VR1 Compound Patent Rights shall not include VR1 Related Patent
Rights.

1.66 "VR1 Related Patent Rights" means (a) [          ]*, (b) [          ]*, (c)
[          ]*, and (d) [          ].* From time to time during the course of
this Agreement, the Parties may choose to mutually agree (with each Party
exercising its sole discretion in such matters) to amend this definition of VR1
Related Patent Rights to include additional Patents or patent claims including
those which assert an earliest priority date no later than twelve (12) months
after the expiration of the Program Term and are limited to research tools used
in and specific to VR1 research or uses of VR1 Modulators generally (i.e.,
research tools or uses that would be applicable to all VR1 Modulators rather
than to particular structural classes of, groups of, or individual chemical
compounds). Any such amendment shall be only by a written instrument
duly-executed by both Parties.

1.67 The following terms have the meanings set forth in the corresponding
Sections of this Agreement:


TERM
SECTION
"AAA"
11.9(c)
"Average Full Royalty Rate'
6.7(b)
"Claim"
10.1
"Development Plan"
4.2(c)
"Exclusivity Period"
3.5(a)
"Indemnified Party"
10.4
"Indemnifying Party"
10.4
"Initital Term"
2.1(c)
"Joint Inventions"
8.1
"Loss"
10.1
"MERCK"
Introduction
"MSD Group"
10.2
"MSD Inventions"
8.1
MSD Series"
2.8(a)
"NEUROGEN Group"
10.3
"NEUROGEN Inventions"
8.1
"NEUROGEN Series"
2.8(a)
"New MSD VR1 Modulator"
3.5(b)
"New NEUROGEN VR1 Modulator"
3.5(c)
"Patent Term Extensions"
8.6
"Payment Report"
6.6
"PDT"
4.3
"Program Term"
2.1(c)
"Provider Lock-Up Period"
2.8(c)(ii)
"Providing Party"
2.8(a)
"Receiver Lock-Up Period"
2.8(c)(i)
"Receiving Party"
2.8(a)
"Research Milestone"
6.4(a)
"Research Plan"
2.1(d)
"Retained Compound"
9.2(b)(i)(A)
"Royalties"
6.5(a)
"Royalty Term"
6.5(b)



1.68 Interpretation.

 a. Whenever any provision of this Agreement uses the term "including" (or
    "includes"), such term shall be deemed to mean "including without
    limitation" and "including but not limited to" (or "includes without
    limitations" and "includes but is not limited to") regardless of whether the
    words "without limitation" or "but not limited to" actually follow the term
    "including" (or "includes");

 b. "Herein," "hereby," "hereunder," "hereof" and other equivalent words shall
    refer to this Agreement in its entirety and not solely to the particular
    portion of this Agreement in which any such word is used;

 c. All definitions set forth herein shall be deemed applicable whether the
    words defined are used herein in the singular or the plural;

 d. Wherever used herein, any pronoun or pronouns shall be deemed to include
    both the singular and plural and to cover all genders;

 e. The recitals set forth at the start of this Agreement, along with the
    Attachments to this Agreement, and the terms and conditions incorporated in
    such recitals and Attachments shall be deemed integral parts of this
    Agreement and all references in this Agreement to this Agreement shall
    encompass such recitals and Attachments and the terms and conditions
    incorporated in such recitals and Attachments; provided, that in the event
    of any conflict between the terms and conditions of this Agreement and any
    terms and conditions set forth in the recitals or Attachments, the terms of
    this Agreement shall control;

 f. In the event of any conflict between the terms and conditions of this
    Agreement and any terms and conditions that may be set forth on any order,
    invoice, verbal agreement or otherwise, the terms and conditions of this
    Agreement shall govern;

 g. The Agreement shall be construed as if both Parties drafted it jointly, and
    shall not be construed against either Party as principal drafter;

 h. Unless otherwise provided, all references to Sections, Articles and
    Attachments in this Agreement are to Sections, Articles and Attachments of
    and to this Agreement;

 i. All references to days, months, quarters or years are references to calendar
    days, calendar months, calendar quarters or calendar years;

 j. Any reference to any federal, national, state, local or foreign statute or
    law shall be deemed to also refer to all rules and regulations promulgated
    thereunder, unless the context requires otherwise; and

 k. Wherever used, the word "shall" and the word "will" are each understood to
    be imperative or mandatory in nature and are interchangeable with one
    another.


Article II RESEARCH PROGRAM

2.1 General.

 a. The Parties hereby agree to establish and conduct the Program in accordance
    with the Research Plan and with the terms of this Agreement with the goal of
    identifying and discovering VR1 Modulators that meet the Active Compound
    Criteria and can be developed into Products.

 b. NEUROGEN and MSD shall conduct the Program in good scientific manner, and in
    compliance in all material respects of applicable laws, rules and
    regulations and, where useful or necessary, GLP.

 c. The Program shall commence on the Effective Date, and continue until the
    date that is [          ]* from the Effective Date (the "Initial Term"),
    unless earlier terminated in accordance with Article IX hereof, and may be
    extended by MSD for up to [          ]* upon at least ninety (90) days prior
    written notice (the Initial Term and any extensions thereof referred to as
    the "Program Term"); provided that the Parties have, within forty-five (45)
    days of such notice, finalized a written Research Plan that is reasonably
    agreeable to each Party, and provided further that MSD shall fund all FTEs
    during such extension, including no fewer than [          ]* FTEs in any
    year and no greater than the maximum number of NEUROGEN FTEs funded by MSD
    during any year of the Initial Term.

 d. Set forth on Attachment 2.1 is an initial overview of the Program, which
    includes the goals and objectives for the Program during the Initial Term
    (the "Research Plan"). Within thirty (30) days of the Execution Date, the
    Parties shall prepare a more detailed research plan setting forth the
    objectives, planned tasks and resource allocations to be undertaken during
    the twelve (12) months following the Effective Date and such shall be
    incorporated into the Research Plan. The JRC may amend the Research Plan
    from time to time; provided, that such amended Research Plan must be in
    writing and signed by an authorized representative of each Party.

 e. NEUROGEN and MSD shall be entitled to utilize the services of Third Parties
    to perform their respective Program activities only upon the prior written
    consent of the other Party or as specifically set forth in Attachment 2.1.
    Notwithstanding any such consent, each Party shall remain at all times fully
    liable for its respective responsibilities under the Program.


2.2 FTE Commitments and Funding.

 a. During the Initial Term, the Parties shall commit such of their resources as
    may be required to diligently achieve the objectives set forth in the
    Research Plan; provided that NEUROGEN shall not be required to commit more
    FTE resources than that number MSD is funding as described in this Section
    2.2.
    
    
 b. For the first year in the Program Term, NEUROGEN shall commit [          ]*
    FTEs to the Program. The JRC may modify the number of FTEs performing work
    under the Program in the [          ]* of the Initial Term; provided that
    (i) the Parties agree to such modification in writing sixty (60) days prior
    to the end of the then current year, and (ii) the number of NEUROGEN FTEs
    assigned to the Program shall under no circumstance be less than [        
     ]* per year. MSD may request an increase in the number of NEUROGEN FTEs
    above [          ]* per year in any year; provided, that any increase above
    [          ]* FTEs requires NEUROGEN’s prior consent. During the Program
    Term, the JRC may amend the Research Plan to adjust the scientific mix of
    NEUROGEN FTEs, subject to the following: (A) [          ]*, and (B) [      
       ]*.
    
    
 c. MSD will reimburse NEUROGEN for any payments made during the Program Term to
    Third Party vendors for goods or services other than routine laboratory
    materials and related supplies required by the Research Plan; provided that
    MSD has approved such payments in writing in advance of any such payments.
    
    
 d. During the Program Term, MSD shall fund each NEUROGEN FTE at the Annual FTE
    Rate in equal installments in advance of each quarter; provided that the
    payments for the first quarter and the last quarter of the Program Term
    shall be made on a pro rata basis and payment for the first quarter shall be
    made within thirty (30) days of the Effective Date. Each quarter NEUROGEN
    shall provide MSD with a report of the hours worked and the work performed
    on the Program by each NEUROGEN FTE on a monthly basis. If for any month
    during the Program Term the number of NEUROGEN FTEs performing work in the
    Program falls below the number established by the JRC pursuant to the terms
    of this Agreement, NEUROGEN will, within fifteen (15) days of the end of
    such month notify MSD in writing of such discrepancy. NEUROGEN will attempt
    to correct for any such shortfalls during the following month. If NEUROGEN
    fails, in any quarter, to provide the specified aggregate number of FTEs,
    NEUROGEN will, within fifteen (15) days of the end of such quarter notify
    MSD in writing of such discrepancy and MSD will be entitled to elect, within
    twenty (20) days of such notice from NEUROGEN, in addition to any other
    rights that it has under this Agreement, to reduce the Program funding
    payment for the next quarter as appropriate. The Parties shall ensure: (i)
    by confidentiality agreement that all FTEs and all other of their personnel,
    employees, and agents involved in the Program comply with the
    confidentiality provisions of this Agreement; and (ii) that each FTE that
    works on the Program is qualified by appropriate experience and
    qualifications to perform the Program work assigned to such FTE in a capable
    and professional manner.
    
    
 e. During the Program Term, each Party may arrange for its employees to visit
    (at such visiting Party’s sole expense) the other Party at such other
    Party’s offices and laboratories during normal business hours and upon
    reasonable advance notice to discuss Program activities. Each Party shall
    reasonably cooperate in making arrangements for the other Party to conduct
    such visits.
    
    
 f. All NEUROGEN FTEs funded by MSD under this Agreement and all NEUROGEN
    employees, agents and representatives working on the Program shall carry out
    Program activities in accordance with Attachment 2.1 and the terms and
    conditions of this Agreement.

2.3 Program Commitment. During the Program Term, each Party shall apply
Commercially Reasonable Efforts in the performance of its activities under the
Program as specified in the Research Plan. MSD shall be responsible for all its
costs incurred in connection with its activities under the Research Plan. If MSD
elects, pursuant to Section 2.2(d), to reduce payment to NEUROGEN in a quarter
based upon NEUROGEN’s failure in a previous quarter to provide the number of
FTEs established by the JRC, then such reduction shall in no way imply any
waiver of or reduction in NEUROGEN’s obligations to exert Commercially
Reasonable Efforts.

2.4 Project Leaders. The project leaders for the Program (the "Project Leaders")
shall be designated in the Research Plan; provided, that each Party shall have
the right to designate its respective replacement Project Leader upon prior
written notice to the other Party. All Project Leaders shall have appropriate
credentials, technical skills and expertise to direct and supervise the Program
and all work assignments to be performed by NEUROGEN and MSD shall be carried
out under the direction and supervision of the Project Leaders noted above. The
Project Leaders shall communicate on a regular basis regarding the Program and
shall promptly notify the other Party upon identification of any and all VR1
Modulators or Active Compounds; provided, that the Project Leaders shall
disclose Information with respect to VR1 Modulators that do not meet the Active
Compound Criteria as set forth in Section 2.7(c).

2.5 Joint Research Committee.

 a. The Program shall be conducted under the direction of a Joint Research
    Committee ("JRC"), which shall consist of six (6) voting members, with each
    Party having the right to designate three (3) of such JRC members. Each
    Party shall appoint its respective representatives to the JRC from time to
    time, and may substitute one or more of its representatives, in its sole
    discretion, effective upon notice to the other Party of such change. Each of
    these representatives shall have appropriate technical credentials,
    experience and knowledge, and shall maintain ongoing familiarity with the
    Program. The JRC shall be chaired on a yearly alternating basis, with one
    voting member of MSD serving as the JRC chair for the first twelve (12)
    months of the Program Term. The JRC chair shall have no voting rights or
    decision-making authority over that vested in any JRC member. The JRC chair
    shall have responsibility for calling JRC meetings, circulating agendas, and
    performing administrative tasks required to assure efficient operation of
    the JRC.
    
    
 b. Each Party is entitled, subject to the prior written consent of the other
    Party, such consent not to be unreasonably withheld, to invite non-voting
    representatives or consultants to attend JRC meetings, subject to compliance
    by such representatives with the confidentiality safeguards of Article V,
    and any additional confidentiality or other requirements as the JRC may
    reasonably require for attendance.
    
    
 c. The JRC shall perform the following functions:
    
    (i) determine the overall strategy for the Program;
    
    (ii) formulate and adjust the Research Plan, and the Active Compound
    Criteria (the initial form of which appears in Attachment 1.1) as needed,
    including but not limited to allocation of FTEs and other Program resources;
    
    (iii) monitor and assess the progress of the Program, the Program’s research
    results, and oversee the exchange of Information between the Parties;
    
    (iv) determine the number of NEUROGEN FTEs dedicated to the Program, and how
    such FTEs will be allocated, consistent with the provisions of Section 2.2;
    
    (v) consider issues of priority in the Program, and review and advise on any
    budgetary and economic matters relating to the Program;
    
    (vi) arrange for the screening of compounds to determine if they are VR1
    Modulators;
    
    (vii) evaluate whether VR1 Modulators meet the Active Compound Criteria;
    
    (viii) establish criteria for Active Compounds to advance into the primary
    in vivo assays;
    
    (ix) as appropriate, nominate Active Compounds for consideration by the PDRC
    as a PCC; and
    
    (x) record the achievement of the Research Milestone set forth in Section
    6.4(a).

Decisions of the JRC shall be by unanimous consent. If the JRC cannot or does
not, after good faith efforts, reach agreement on an issue, then the disputed
matter shall be referred to the Chief Executive Officer of NEUROGEN and to an
Executive Vice President of MSD or MERCK, who shall promptly meet and endeavor
to come to an agreement in a timely manner. If such executive mediation does not
resolve the issue in dispute, and the issue is not excluded under subsections
(i) through (v) of the last sentence of this paragraph, then the final decision
shall be made by the President of Research & Development for MERCK. In making
such final decision, the President of Research & Development for MERCK shall
consider any comments from NEUROGEN, and such decision shall be consistent with
the general goals of the Program. Notwithstanding the foregoing, the President
of Research & Development for MERCK is not entitled to [          ]*.

2.6 Meetings, Expenses, Minutes and JRC Term.

 a. During the Program Term, the JRC shall meet at least quarterly to monitor
    progress and provide direction to the Program, with the location for such
    meetings alternating between NEUROGEN and MSD facilities (or such other
    locations as is determined by the JRC). Alternatively, the JRC may meet by
    means of teleconference, videoconference or other similar communications
    equipment. The first JRC meeting will occur no later than forty-five (45)
    days after the Effective Date.
    
    
 b. Each Party shall bear its own expenses related to JRC meeting attendance.
    
    
 c. The JRC chair shall designate a recording secretary to prepare written
    minutes of each JRC meeting and written records of all JRC decisions,
    whether made at a JRC meeting or otherwise. Such minutes shall provide a
    description, in reasonable detail, of the discussions at the meeting and a
    list of any actions, decisions, or determinations approved by the JRC. The
    JRC chair will distribute draft minutes to all JRC members within ten (10)
    business days after each meeting for comments and revisions. Minutes will be
    finalized no later than twenty (20) business days after the meeting to which
    the minutes pertain. Finalized minutes will be distributed to the Parties
    after approval of the drafts by the JRC chair.
    
    
 d. The JRC shall exist until the expiration of the twelve (12) month period
    following the termination or expiration of the Program Term; provided
    however, that, during the twelve (12) month period following the termination
    or expiration of the Program Term, the JRC shall only exist to assess the
    Program’s research results and nominate Active Compounds for designation as
    PCCs pursuant to this Agreement.

2.7 Research Reports and Records.

 a. Records. NEUROGEN and MSD and their Affiliates each shall maintain records
    that shall be complete and accurate and shall fully and properly reflect all
    work done and results achieved in the performance of the Program in
    sufficient detail and in good scientific manner appropriate for patent and
    regulatory purposes.
    
    
 b. Inspection of Records. During the Program Term, each Party shall have the
    right, during normal business hours and upon reasonable notice no more than
    once every six (6) months, to inspect the records of the other party
    referenced in Section 2.7(a). The inspecting party shall maintain such
    records and the Information disclosed therein in confidence in accordance
    with Article V. All inspections and visits hereunder shall be conducted in a
    manner so as not to disrupt such other party’s business or cause any
    disclosure of its Information other than as provided for in this Agreement.
    
    
 c. Research Reports. Each Party will keep the other Party reasonably apprised
    of its and its Affiliate’s activities performed under the Program. In
    particular, prior to each JRC meeting, each Party will prepare and
    distribute to all members of the JRC (no later than five (5) business days
    prior to each such JRC meeting) a brief written summary report setting forth
    the results and the progress of performance of the Program since the last
    report. Nothing herein shall require either Party to disclose Information
    received from a Third Party that remains subject to bona fide
    confidentiality obligations to such Third Party. Subject to Section 2.8,
    with respect to compounds which are not Unavailable Compounds and which are
    synthesized and/or invented by either Party outside of the course of
    performing the Program, the synthesizing/inventing Party shall disclose to
    the other Party the chemical structure and VR1 activity of all such
    compounds which are Active Compounds. Subject to Section 2.8, with respect
    to compounds which are not Unavailable Compounds and which are synthesized
    and/or invented by either Party in the course of performing the Program or
    by MSD-funded NEUROGEN FTEs, the synthesizing/inventing Party shall disclose
    to the other Party the chemical structure and VR1 activity of all such
    compounds regardless of whether they are VR1 Modulators or meet the Active
    Compound Criteria. Notwithstanding the foregoing, in no event shall either
    Party be required to disclose to the other Party any Information related to
    (i) any VR1 Modulator that is an Unavailable Compound or (ii) any other
    compound that is synthesized and/or invented by either Party outside of the
    course of performing the Program and is not a VR1 Modulator, provided,
    however, that if the Parties have a dispute as to whether or not a compound
    is a VR1 Modulator or whether a VR1 Modulator is an Unavailable Compound,
    then the issue shall be submitted promptly to a neutral Third Party,
    agreeable to both Parties, who shall make a final, binding determination as
    to whether or not the compound is a VR1 Modulator or whether the VR1
    Modulator is an Unavailable Compound.
    

2.8 Rights to Compounds. The Parties have each identified compounds outside of
the Program and contemplate that each of them [          ]*. In addition, all
compounds which are invented and/or synthesized by a Party in the course of
performing the Program or by MSD-funded NEUROGEN FTEs shall be made available
for testing for purposes of this Agreement to determine whether they are VR1
Modulators. In respect of such compounds described in the prior two (2)
sentences, the Parties agree as follows:

 a. In the event that one Party [          ]* discloses Information [        
     ]*, the other Party [          ]* will use such Information [          ]*
    required by the Research Plan and within the scope of a [           ]*. All
    compounds synthesized by the [          ]* shall be referred to herein as a
    [          ]* or a [          ]*.
    
    
 b. Should the [          ]* that proposed or ongoing synthesis by the Receiving
    Party is likely to result in the [          ]* may so inform the JRC and
    such [          ]* shall then be transferred to the [          ]* If the
    Parties do not agree on the issue of whether the [          ]*, then the
    issue shall be submitted promptly to a [          ]*.
    
    
 c. [          ]*, then:
    
    (i) With regard to the [          ]*, during the Program Term and for [    
         ]*, without regard to any early termination of the Program [        
     ]* may not use any compound within the [          ]* in either case for any
    purpose whatsoever other than:
    
    > (A) for [          ]*, or
    > 
    > (B) for [          ]*, or
    > 
    > (C) for other [          ]*, but then only if the [          ]*, other
    > than as a result of a breach of confidentiality by the [          ]*. In
    > particular, except to the extent agreed to in writing by the [        
    >  ]*.
    
    (ii) With regard to the [          ]*, during a period that is the [        
     ]*, in either case for any purpose whatsoever other than:
    
    > (A) for [          ]*, or
    > 
    > (B) for [          ]*, or
    > 
    > (C) for any other [          ]* but only if the [          ]*, other than
    > as a result of a breach of confidentiality by the [          ]*.

To the extent that a Party designates compounds as [          ]*.

2.9 Use of Compounds Outside the Program and Development Plan.

 a. Subject to Section 2.9(b) below, with respect to compound(s) within the
    scope of [          ]*.
    
    
 b. During the term of this Agreement, [          ]* shall not be used for any
    purpose other than those activities permitted under the terms of this
    Agreement; provided that, [          ]*.
    

2.10 Confidential Information and Non-VR1 Programs. Each of the Parties further
agree that it will not use any Information provided to it by the other Party for
any purpose other than as permitted under the terms of this Agreement.


Article III LICENSES, EXCLUSIVITY AND DILIGENCE

3.1 Reciprocal Research License.

 a. For the duration of the Program Term, NEUROGEN hereby grants to MSD the
    exclusive (except as to NEUROGEN) worldwide license, with the right to
    sublicense to Affiliates, under the NEUROGEN Technology, to conduct the
    Program in accordance with the Research Plan.
    
    
 b. For the duration of the Program Term, MSD grants to NEUROGEN the exclusive
    (except as to MSD) worldwide license, with the right to sublicense to
    Affiliates, under the MSD Technology, to conduct the Program in accordance
    with the Research Plan.
    
    
 c. The licenses granted pursuant to this Section 3.1 include the right of each
    licensee to use its Affiliates in exercising such rights and carrying out
    its obligations under this Agreement; provided that in the event any such
    Affiliate ceases to meet the definition of an Affiliate (whether due to the
    transfer or sale of all or substantially all of the assets or stock of such
    Affiliate or otherwise) then such right with respect to such Affiliate shall
    terminate.

3.2 Development and Commercialization License Grant to MSD. Subject to the
obligations, conditions, and termination rights set forth herein, NEUROGEN
hereby grants to MSD the sole and exclusive worldwide license under the NEUROGEN
Technology to develop, make, have made, use, import, offer for sale and sell
Collaboration Compounds and Products in the Territory. MSD may grant sublicenses
under this Section 3.2 in accordance with Section 4.8.

3.3 Non-Exclusive License Grant. In the event the developing, making, having
made, use, offer for sale, sale or import by MSD, or MSD’s Affiliates or
Sublicensees of Collaboration Compound(s) or Product(s) would infringe, during
the term of this Agreement, a claim of an issued patent which NEUROGEN owns or
has the rights to license and which patent is not covered by the grant in
Sections 3.1 or 3.2, NEUROGEN hereby grants to MSD, to the extent NEUROGEN is
legally able to do so, a non-exclusive, sublicensable, royalty-free license in
the Territory under such issued patent solely for MSD to develop, make, have
made, use, sell, offer for sale or import Collaboration Compound(s) or
Product(s) in the Territory.

3.4 Retained Rights. For the avoidance of doubt and subject to the provisions of
Section 2.8, the Parties understand and agree that each of NEUROGEN, MSD and
MERCK retains the right to [          ]*.

3.5 Exclusivity.

 a. During the Program Term, neither Party nor its Affiliates shall conduct any
    research, development, manufacturing or commercialization activities, alone
    or with Third Parties, within the Field other than those activities
    specified by this Agreement or by the JRC in writing pursuant hereto (as
    extended pursuant to the next sentence, the "Exclusivity Period"). MSD may
    extend the Exclusivity Period for two [          ]*: (i) within [        
     ]* days of the conclusion of the Program Term [           ]*, and (ii)
    within thirty (30) days of the one-year anniversary of the conclusion of the
    Program Term with regard to the second twelve-month extension. For the
    avoidance of doubt, the restrictions on the activities of the Parties in the
    first sentence shall continue to apply to both Parties and their Affiliates
    for the duration of the Exclusivity Period, including any extensions.
    
    
 b. During the period commencing on the Effective Date and concluding on the
    later of: (1) the expiration or termination of the Exclusivity Period or (2)
    [          ]*, or (ii) terminate this Agreement without cause pursuant to
    Section 9.4.
    
    
 c. During the period commencing on the Effective Date and concluding on the
    later of: (1) the expiration or termination of the Exclusivity Period or (2)
    [          ]*.

3.6 Commercially Reasonable Efforts. If either Party believes that the other
Party has failed to apply Commercially Reasonable Efforts with respect to any of
its obligations as required under this Agreement, it will notify such Party in
writing. The Parties shall then submit the matter to executive mediation under
Section 11.9(a) for resolution.


Article IV DEVELOPMENT, MANUFACTURING AND COMMERCIALIZATION

4.1 Selection of Compounds as PCCs. The JRC shall nominate Active Compounds for
consideration by the PDRC for further development. Subject to its
responsibilities to use Commercially Reasonable Efforts to develop and
commercialize Collaboration Compounds and Products, as further described in this
Article IV below, MSD shall have the exclusive right to select such compounds
for further development as PCCs. MSD shall notify NEUROGEN in writing of its
acceptance of a compound as a PCC within fifteen (15) business days of such
acceptance or selection.

4.2 Development and Regulatory Matters.

 a. Responsibility for Development. MSD shall have responsibility for the
    development of Collaboration Compounds and Products within the scope of the
    rights granted to it hereunder. MSD shall use Commercially Reasonable
    Efforts to develop and commercialize Collaboration Compounds for each
    therapeutic Indication which is scientifically and commercially reasonable,
    which shall include Pain and urinary incontinence if such Indications are
    scientifically and commercially reasonable.
    
    
 b. NEUROGEN FTEs. Upon the mutual written agreement of both Parties, NEUROGEN
    may make available FTEs to assist MSD in any development activities
    conducted pursuant to this Agreement. If MSD elects to utilize NEUROGEN FTEs
    in development activities, then MSD agrees to fund such FTE participation,
    quarterly in advance, at the Annual FTE Rate, and shall reimburse NEUROGEN
    for any external costs incurred by NEUROGEN in the performance of activities
    conducted pursuant to the Development Plan and upon receipt of an invoice
    from NEUROGEN; provided, that MSD has approved such costs in writing in
    advance of NEUROGEN incurring such external costs.
    
    
 c. Development Plan. As soon as practicable following selection of a
    Collaboration Compound for preclinical development by MSD, MSD shall, in
    accordance with its regular business practices, develop a reasonably
    detailed master development plan, which shall be attached hereto as
    Attachment 4.2 (as amended by MSD from time to time, the "Development
    Plan"). MSD shall have the right to amend the Development Plan so long as
    MSD uses Commercially Reasonable Efforts in making such amendment. MSD shall
    promptly provide NEUROGEN with a copy of any such amended Development Plan.
    MSD shall prepare and include in the Development Plan a summary clinical
    development plan for significant Indications, as applicable, suitable to
    produce a global registration package. MSD shall conduct, at its sole
    expense, and as appropriate, activities relating to the formulation, process
    and clinical development of the Product and obtaining Regulatory Approvals
    in accordance with the Development Plan, including, as appropriate,
    activities relating to preclinical testing, clinical studies, manufacturing
    processes, formulation, quality assurance, quality control, packaging and
    regulatory affairs in the Territory.
    
    
 d. Clinical Studies. Using Commercially Reasonable Efforts, MSD shall conduct
    the pre-clinical and clinical studies, at its own cost and expense,
    necessary for Regulatory Approval of the Products in the Territory
    (including any required Phase IV Clinical Trials). MSD shall have the
    discretion and authority to make all decisions with respect to all protocols
    and all other matters relating to development of the Products.
    
    
 e. Regulatory Approvals. MSD shall use Commercially Reasonable Efforts to
    obtain Regulatory Approvals for the Collaboration Compounds or Products in
    the Territory. If and when Regulatory Approvals are secured, MSD shall use
    Commercially Reasonable Efforts to maintain and renew the Regulatory
    Approvals in the Territory. To the extent reasonably practicable, MSD shall
    notify NEUROGEN of any material meeting with any Regulatory Authority for a
    Collaboration Compound or Product and, at MSD’s discretion, [          ]*.
    MSD shall give NEUROGEN reasonable access at MSD’s or MERCK’s premises to a
    copy of the NDA (other than the Chemistry, Manufacturing and Controls
    section of the NDA and patient-identifiable information) submitted by MSD to
    the FDA or EMEA and to Regulatory Approvals received by MSD from the FDA or
    EMEA.
    
    
 f. Adverse Event Reporting. MSD will be responsible for reporting Adverse
    Events to the appropriate Regulatory Authorities in the countries in the
    Territory, in accordance with the appropriate laws and regulations of the
    relevant countries. MSD will ensure that its Affiliates and Sublicensees
    comply with all such reporting obligations.

4.3 MERCK Product Development Team. Only to the extent applicable to
Collaboration Compounds and Products: (a) [          ]*.

4.4 Commercialization.

 a. Marketing Efforts in the Territory. Upon receipt of all Regulatory
    Approvals, MSD shall have sole responsibility for and shall use Commercially
    Reasonable Efforts to commence marketing of, and to promote, market, sell
    and commercialize thereafter, the Products in the Territory.
    
    
 b. MSD Post-Registration Studies. To the extent that MSD performs Phase IV
    Clinical Trials or other clinical studies of the Product following receipt
    of Regulatory Approval for the Product ("Post-Registration Studies"), MSD
    shall provide to NEUROGEN copies of final protocols for such studies in a
    reasonably timely manner; provided, that NEUROGEN shall have no right to
    comment on such protocols. MSD will bear the cost of all Post-Registration
    Studies. For the avoidance of doubt, Post-Registration Studies shall include
    any Phase IV or other clinical studies required as a condition to, or for
    the maintenance of, Regulatory Approval of the Product in the Territory.
    
    
 c. Progress Reports. MSD shall provide to NEUROGEN, no less frequently than [  
           ]*, summary progress reports prepared in accordance with MSD’s
    regular business practices to keep NEUROGEN informed of the progress of
    commercialization activities with respect to the Collaboration Compounds and
    Products.
    

4.5 Manufacturing.

 a. Responsibility for Manufacturing Development. MSD shall use Commercially
    Reasonable Efforts to develop or have developed a suitable formulation of
    Products for commercial sale worldwide and scale-up and validation
    procedures for the manufacture of commercial quantities of Products and
    conduct such other manufacturing development work as is reasonably necessary
    to manufacture and package commercial quantities of Products, including
    formulation and stability development and process validation.
    
    
 b. Supply in the Territory. MSD shall have sole responsibility to manufacture
    or have manufactured by an Affiliate or a Third Party the Products for the
    sale in the Territory and shall use Commercially Reasonable Efforts in doing
    so.

4.6 Final Decision-Making Authority. Subject to its obligation to use
Commercially Reasonable Efforts and compliance with all other terms of this
Agreement, MSD shall have final decision-making authority on all issues relating
to the development, regulatory approval, commercialization and manufacturing of
Collaboration Compounds and Products. In addition, nothing set forth in this
Article IV shall limit MSD’s ability to act in a timely fashion to ensure that
the progress of development, regulatory approval, commercialization and
manufacturing of Collaboration Compounds and Products is not impeded.

4.7 Safety Issues. The Parties acknowledge that the obligations of MSD to use
Commercially Reasonable Efforts with respect to the development and/or
commercialization of any Collaboration Compound or Product under this Agreement
may reflect the consideration of adverse conditions or events relating to the
safety of the Collaboration Compound or Product in determining the scientific
merit and commercial potential of such compound. NEUROGEN acknowledges that, in
circumstances where concerns arise in relation to adverse conditions or events
relating to the safety of the Collaboration Compound or Product, [          ]*.
If in MSD’s reasonable opinion such condition or event arises, MSD shall inform
NEUROGEN and will provide an explanation for any decision to delay or to suspend
the development or commercialization of the Collaboration Compound or Product.

4.8 Licenses/Sublicenses. MSD may not license its responsibilities under this
Article IV nor grant sublicenses under the licenses granted under Section 3.2
without the prior written consent of NEUROGEN, such consent not to be
unreasonably withheld, except as follows:

 a. MSD may grant sublicenses under any of its rights to any of its Affiliates
    for so long as such entity remains an Affiliate of MSD;
    
    
 b. MSD may use CROs and other Third Parties which it reasonably believes are
    competent to perform portions of the pre-clinical and clinical development
    of the Products to the extent consistent with its normal business practices;
    
    
 c. MSD may engage Third Parties to assist in the physical distribution of the
    Products to the extent consistent with its normal business practices;
    
    
 d. MSD may use Third Parties, including contract manufacturers, which it
    reasonably believes are competent to manufacture, label and package the
    Products;
    
    
 e. MSD may grant licenses or sublicenses to sell the Products to local
    distributors in any country selling its other pharmaceutical products in
    such country in accordance with MSD’s normal business practices;

provided, that in each such case, (i) MSD shall be liable to NEUROGEN as if MSD
is exercising such rights itself under this Agreement, (ii) the licensee or
Sublicensee will not be permitted to grant further sublicenses, (iii) MSD shall
provide reasonable assurances that its licensees or Sublicensees are obligated
to comply with confidentiality, indemnity, reporting, and audit rights
comparable to those set forth in this Agreement. MSD shall promptly provide
notice of each right granted pursuant to this Section 4.8 to NEUROGEN.


Article V CONFIDENTIALITY AND PUBLICATION

5.1 Nondisclosure Obligations. All Information disclosed by one Party to the
other under this Agreement shall be maintained in confidence by the receiving
Party and, without the prior written consent of the disclosing Party, shall not
be disclosed to any non-party or used for any purpose except as expressly
permitted in this Agreement including this Article V. This nondisclosure and
non-use obligation shall not apply to Information that:

 a. is known by the receiving Party at the time of its receipt, as documented by
    business records, and not through a prior disclosure by the disclosing
    Party;
    
    
 b. is properly in the public domain;
    
    
 c. is subsequently disclosed to the receiving Party by a Third Party who may
    lawfully do so and is not under an obligation of confidentiality to the
    disclosing Party; or
    
    
 d. is developed by the receiving Party independently of Information received
    from the disclosing Party, as documented by business records.

5.2 Permitted Disclosure of Information. Notwithstanding anything to the
contrary contained in Section 5.1, a Party receiving Information of the other
Party may disclose such Information:

 a. required to be submitted by the recipient to governmental or other
    Regulatory Authorities to obtain patents (including disclosure to U.S. and
    foreign patent offices and patent counsel for purposes of patent
    prosecution) or to facilitate the issuance of any necessary registrations or
    filings in connection with conducting clinical trials for a Product, or
    developing, manufacturing or commercializing a Product, provided that such
    disclosure may be only to the extent reasonably necessary to obtain patents
    or authorizations and that reasonable steps shall be taken to assure
    confidential treatment of such Information;
    
    
 b. by either Party to its permitted Sublicensees, agents, consultants,
    Affiliates and/or other Third Parties to the extent reasonably necessary for
    the research and development, manufacturing, registration and/or marketing
    of a Product (or for such parties to determine their interest in performing
    such activities) in accordance with this Agreement on the condition that
    such disclosure may be only to the extent reasonably necessary for such
    activities and that such Third Parties agree to be bound by the
    confidentiality and non-use obligations contained within this Agreement;
    provided that the term of confidentiality for such Third Parties shall be no
    less than seven (7) years; or
    
    
 c. if required to be disclosed by law or court order; provided that notice is
    promptly delivered to the other Party in order to provide an opportunity to
    challenge or limit the disclosure obligation; and provided further the Party
    required to disclose cooperates with the other Party in limiting disclosure
    to the extent so required. Information that is disclosed by judicial or
    administrative process shall remain otherwise subject to the confidentiality
    and non-use provisions of Sections 5.1 and 5.2 and the Party disclosing
    Information pursuant to law or court order shall take all steps reasonably
    necessary, including obtaining an order of confidentiality, to ensure the
    continued confidential treatment of such Information.

Any combination of features or disclosures as set forth in Sections 5.1 and 5.2
shall not be deemed to fall within the foregoing exclusions merely because
individual features are published or available to the general public or in the
rightful possession of the receiving Party unless the combination itself and
principle of operation are published or available to the general public or in
the rightful possession of the receiving Party.

5.3 Publication. MSD and NEUROGEN each acknowledge the other’s interest in
publishing its results to obtain recognition within the scientific community and
to advance the state of scientific knowledge. Each Party also recognizes the
mutual interest in obtaining valid patent protection and in protecting business
interests and trade secret Information. Consequently, except for disclosures
permitted pursuant to Sections 5.1 and 5.2, either Party, its employees, agents
or consultants wishing to make a publication disclosing any of the MSD Know-How
or NEUROGEN Know-How shall deliver to the other Party a copy of the proposed
written publication at least sixty (60) days prior to submission for publication
and a copy of the proposed outline of an oral disclosure or presentation at
least forty-five (45) days prior to presentation. The reviewing Party shall have
the right to:

 a. propose modifications to the publication for patent reasons, trade secret
    reasons or business reasons; or
    
    
 b. request a reasonable delay in publication or presentation in order to
    protect MSD Know-How and/or NEUROGEN Know-How, as the case may be, and
    patentable Information. If the reviewing Party requests a delay, the
    publishing Party shall delay submission or presentation for a period of at
    least sixty (60) days to enable patent applications protecting each Party’s
    rights in such MSD Know-How or NEUROGEN Know-How, as the case may be, or
    Information to be filed in accordance with Article VIII. Upon expiration of
    such sixty (60) day period, the publishing or presenting Party shall be free
    to proceed with the publication or presentation. If the reviewing Party
    requests modifications to the publication or presentation, the publishing
    Party shall edit such publication to prevent disclosure of trade secret or
    proprietary business Information prior to submission of the publication or
    presentation.

5.4 Disclosure of Financial and Other Terms and Matters. Except as otherwise
provided in this Section 5.4, the Parties agree that the material terms of this
Agreement will be considered confidential Information of both Parties and
neither Party may disclose the terms of this Agreement. Notwithstanding the
foregoing, (a) either Party may disclose such terms as are required to be
disclosed by applicable laws, regulations or stock market or stock exchange
rules of a governing authority such as the U.S. Securities and Exchange
Commission, the NASDAQ or the NYSE [          ]*; provided, to the extent
reasonably practicable, such Party shall provide the other Party with a copy of
the proposed text of such statements or disclosure (including any exhibits
containing this Agreement) sufficiently in advance of the scheduled release or
publication thereof to afford such other Party a reasonable opportunity to
review and comment upon the proposed text (including redacted versions of this
Agreement), (b) either Party shall have the further right to disclose the
material financial terms of this Agreement under a confidentiality obligation no
less protective than those set forth in this Agreement, to any bona fide [      
   ]*, and (c) either Party shall have the right, upon the prior written notice
to the other Party (to the extent such prior notice is reasonably practicable),
to disclose Information regarding [          ]* or to matters covered by the [  
       ]* to the extent, but only to the extent, such Party [          ]*;
provided, to the extent disclosure is otherwise permitted pursuant to this
Section 5.4(c), the Parties shall use good faith efforts to limit the disclosure
of Information that could reasonably be considered to be enabling to Third
Parties engaged in research, development or commercialization activities which
may be competitive with a Party’s activities. Each Party shall use good faith
efforts to have any disclosure made relating to the filing of this Agreement,
including the terms of this Agreement, treated as confidential by the U.S.
Securities and Exchange Commission, NASDAQ, NYSE, or any other stock market or
stock exchange on which securities issued by MERCK or NEUROGEN may be issued.
Promptly after the Execution Date, the Parties will release a mutually agreeable
press release.

5.5 Return of Confidential Information. Upon termination of this Agreement by
MSD pursuant to Section 9.4 hereof, or upon termination of this Agreement by
either Party pursuant to Sections 9.2 or 9.3 hereof, each Party hereto and its
Affiliates will return all Information of the other Party in their possession to
the other Party; provided, that each Party may retain: (a) a single archival
copy of the Information of the other Party solely for the purpose of determining
the extent of disclosure of Information hereunder and assuring compliance with
the surviving provisions of this Agreement; (b) any portion of the Information
of the other Party which is contained in laboratory notebooks; and (c) any
portion of the Information of the other Party which a Party is required by
applicable law to retain.


Article VI EQUITY PURCHASE, PAYMENTS, ROYALTIES AND REPORTS

6.1 Equity Purchase. Pursuant to the terms and conditions of the Stock Purchase
Agreement between MSD and NEUROGEN dated as of the Execution Date, MSD shall
purchase $15 million of NEUROGEN common stock.

6.2 License Fees. In consideration for the licenses granted upon the terms and
conditions contained herein, (a) within fifteen (15) days of the Effective Date,
MSD shall pay to NEUROGEN $15 million, and (b) on the first, second and third
anniversaries of the Effective Date, MSD shall pay to NEUROGEN [          ]*, [
         ]* and [          ]*, respectively.

6.3 Program Funding. In consideration for NEUROGEN’s performance of its
obligations under the Program, and subject to the terms and conditions contained
in this Agreement, MSD shall provide FTE funding as specified in Section 2.2.

6.4 Milestone Payments. Subject to the terms and conditions of this Agreement,
MSD shall pay to NEUROGEN the non-refundable, non-creditable milestone payments
specified in this Section 6.4.

 a. Research Milestone. Within thirty (30) days of the earlier to occur of:
    
    (i) the commencement by MSD of IND-Enabling GLP Toxicology Studies with [  
           ]*, or
    
    (ii) the designation as a PCC by the PDRC of the first Collaboration
    Compound other than [          ]* or [          ]*,

MSD shall pay NEUROGEN [          ]* (the "Research Milestone"). For clarity,
MSD shall not owe NEUROGEN any Research Milestone with respect to [          ]*.

 b. Development Milestones.
    
    (i) On a Collaboration Compound-by-Collaboration Compound basis, within
    thirty (30) days following the enrollment of the first subject in a Phase I
    Clinical Trial for any Collaboration Compound, MSD shall pay to NEUROGEN [  
           ]*; provided that the maximum aggregate amount MSD shall pay under
    this Section 6.4(b)(i) shall be [          ]*.
    
    (ii) On an Indication-by-Indication basis and subject to the conditions
    described below, each of the following amounts shall be payable by MSD to
    NEUROGEN within thirty (30) days following the achievement of the specified
    event with respect to any Collaboration Compound subject to the limitations
    set forth herein:
    
    > (A) [          ]* upon enrollment of the first subject in a Phase II
    > Clinical Trial;
    > 
    > (B) [          ]* upon enrollment of the first subject in a Phase III
    > Clinical Trial;
    > 
    > (C) [          ]* upon Filing of the first NDA with the FDA;
    > 
    > (D) [          ]* upon the Filing with the EMEA if approval is sought via
    > the centralized procedure; or if filed pursuant to the mutual recognition
    > procedure, then [          ]* upon Filing in each of the United Kingdom,
    > France, Germany, Italy and Spain; and
    > 
    > (E) [          ]* upon Filing in Japan.
    
    (iii) The milestones payable under Section 6.4(b)(ii) shall be subject to
    the following conditions:
    
    > (A) Each of the Section 6.4(b)(ii) milestones shall be payable for each of
    > the following Indications, but not for more than [          ]*, as
    > reasonably determined by MSD in good faith. Notwithstanding the foregoing,
    > in the event that milestones are paid under Section 6.4(b)(ii), if any of
    > the [          ]*, then MSD shall pay the milestones that were achieved
    > for such Indications. For clarity, the maximum aggregate amount of
    > development milestones payable by MSD under this Section 6.4(b) is [      
    >    ]*.
    > 
    > (B) If a Collaboration Compound replaces another Collaboration Compound in
    > development for the same Indication, then the replacement Collaboration
    > Compound shall be subject to only those milestones not yet achieved by the
    > replaced Collaboration Compound.
    > 
    > (C) If the same Collaboration Compound is developed for multiple
    > Indications, then, so long as multiple Indications are being pursued, the
    > milestones payable under Section 6.4(b)(ii) for subsequent Indications
    > will be deferred and paid only if and when such Collaboration Compound is
    > approved by a Regulatory Authority for sale as a Product in the subsequent
    > Indication. If, during development, a preceding Indication is abandoned
    > but a subsequent Indication continues to be developed, then (i) future
    > milestones under the subsequent Indication will no longer be subject to
    > deferral and shall be paid when met, and (ii) milestones previously
    > deferred under the subsequent Indication will revert to the status of
    > unmet unpaid milestones within that subsequent Indication.
    > 
    > (D) For the avoidance of doubt, if an NDA Filing is made with respect to
    > an Indication, without conducting either a Phase II Clinical Trial or a
    > Phase III Clinical Trial, the milestones set forth in Sections
    > 6.4(b)(ii)(A) and 6.4(b)(ii)(B) shall be payable upon such NDA Filing in
    > any country.

 c. Approval Milestones.
    
    (i) First Indication Milestones. Each of the following amounts will be
    payable by MSD to NEUROGEN within thirty (30) days following the achievement
    of the event specified below with respect to any Product:
    
    > (A) Upon the first NDA Approval in the US - [          ]*;
    > 
    > (B) Upon the first NDA Approval in the EU if approval is sought via the
    > centralized filing procedure [          ]*; or, if approved independently
    > by countries in the EU, [          ]* for NDA Approval in each of the
    > United Kingdom, France, Germany, Italy and Spain; and
    > 
    > (C) Upon the first NDA Approval in Japan - [          ]*.
    
    (ii) Second Indication Milestones. In addition to the First Indication
    Milestones described above, if any Product is approved for a second
    Indication and such Product achieves annual Net Sales in the Territory in
    excess of [          ]* (the "Second Indication Sales Threshold"), then the
    following amounts will be payable by MSD to NEUROGEN within thirty (30) days
    following the later of (x) the achievement of the Second Indication Sales
    Threshold or (y) achievement of the event specified below:
    
    > (A) Upon the Regulatory Approval of a second Indication in the US - [    
    >      ]*;
    > 
    > (B) Upon the Regulatory Approval of a second Indication in the EU if
    > approval is sought via the centralized filing procedure - [          ]*;
    > or, if approved independently by countries in the EU, [          ]* for
    > NDA Approval in each of the United Kingdom, France, Germany, Italy and
    > Spain; and
    > 
    > (C) Upon the Regulatory Approval of a second Indication in Japan -
    > [          ]*.
    
    (iii) Third Indication Milestones. In addition to the First and Second
    Indication Milestones described above, if any Product is approved for a
    third Indication and such Product achieves annual Net Sales in the Territory
    in excess of [          ]* (the "Third Indication Sales Threshold"), then
    the following amounts will be payable by MSD to NEUROGEN within thirty (30)
    days following the later of (x) the achievement of the Third Indication
    Sales Threshold or (y) achievement of the event specified below:
    
    > (A) Upon the Regulatory Approval of a third Indication in the US - [      
    >    ]*;
    > 
    > (B) Upon the Regulatory Approval of a third Indication in the EU if
    > approval is sought via the centralized filing procedure - [          ]*;
    > or, if approved independently by countries in the EU, [          ]* for
    > NDA Approval in each of the United Kingdom, France, Germany, Italy and
    > Spain; and
    > 
    > (C) Upon the Regulatory Approval of a third Indication in Japan -
    > [          ]*.
    
    (iv) For clarity, each milestone payment under this Section 6.4(c) is
    payable only once and the maximum aggregate amount of approval milestones
    payable by MSD under this Section 6.4(c) is [          ]*.

 d. Sales Milestone. Within thirty (30) days of the first Product to achieve
    annual Net Sales in the Territory in a year in excess of [          ]*, MSD
    will pay NEUROGEN a one-time payment of [          ]*.

6.5 Royalties Payable by MSD.

 a. Subject to the terms and conditions of this Agreement, MSD shall pay to
    NEUROGEN royalties based on annual Net Sales by MSD, its Affiliates and
    Sublicensees of Products in the Territory as follows (the "Royalties"):

Annual Net Sales

Royalty Rate
(% of applicable portion of Net Sales of such Products)



Up to [          ]*
[    ]*
Above [           ]*
[    ]*

 

 a. Royalties shall be payable on a Product-by-Product, country-by-country basis
    until the later of: (i) the [          ]* (the "Royalty Term"). Upon the
    expiration of each Royalty Term, MSD and its Affiliates will have a fully
    paid-up, perpetual, royalty-free license to make, have made, use, import,
    promote, distribute, sell, offer for sale and otherwise exploit such Product
    in such country.
    
    
 b. Royalty Reductions.
    
    (i) Third Party Licenses. If, in any country, in order to develop, make,
    have made, use, offer to sell, sell, or import a Collaboration Compound or
    Product, it is necessary for MSD or its Affiliates to obtain a license from
    one or more Third Parties (i.e., if there is no commercially reasonable
    alternative that would allow development, manufacture, use or sale of a
    Product) ("Third Party Licenses"), then [          ]* of any royalties paid
    by MSD, its Affiliates or its Sublicensee under such Third Party Licenses
    shall be creditable against Royalties due to NEUROGEN with respect to the
    sale of such Collaboration Compound(s) or Product(s) in such country, but in
    no case shall NEUROGEN’s Royalty be reduced in aggregate by more than [    
         ]* on sales in any year up to [          ]* or [          ]* on sales
    in any year greater than [          ]*. Notwithstanding the foregoing, (i)
    if a Third Party License is utilized by MSD for products other than the
    Products, royalties payable by MSD thereunder shall be fairly and equitably
    allocated to the Product and the other products of MSD, such that the
    Royalties payable on Net Sales of such Product are not disproportionately
    reduced and (ii) Royalties shall not be reduced under this Section 6.5(c)
    with respect to any Third Party License obtained by MSD prior to the
    Effective Date.
    
    (ii) Compulsory Licenses. If MSD is required as a condition of obtaining or
    maintaining the right to commercialize a Product in any country in the
    Territory to grant a compulsory license to a Third Party and such compulsory
    license provides a royalty rate to MSD lower than the royalty rate provided
    for in this Section 6.5, then the royalty rate to be paid to NEUROGEN by MSD
    on Net Sales of such Product(s) by such Sublicensee (but only on the Net
    Sales of such Third Party) in that country under this Section 6.5 shall be
    reduced to the rate paid to MSD by such Sublicensee.

6.6 Royalty Reports. Royalty payments shall be paid within [          ]* after
the first day of January, April, July and October of each year following the
First Commercial Sale of a Product. Within [          ]* after the first day of
January, April, July and October of each year following the First Commercial
Sale of a Product, MSD shall provide a written report with respect to the
preceding quarter (the "Payment Report") stating: (a) the total gross sales and
the total deductions used in arriving at Net Sales of the Product sold by MSD,
its Affiliates and Sublicensees, during such quarter on a country-by-country
basis; (b) the date of any First Commercial Sale of the Product in each country
during such quarter, and (c) a calculation of the Royalties due to NEUROGEN.

6.7 Calculation of Royalties. Royalties payable under Section 6.5(a), as
adjusted by Section 6.5(c), will be calculated as follows:

 a. In calculating the applicable rates in each quarter, the weighted average
    royalty rate will first be calculated based on the cumulative year-to-date
    aggregate Net Sales in the Territory;
    
    
 b. Such weighted average royalty rate (the "Average Full Royalty Rate") will be
    applied to the cumulative year-to-date Net Sales in any country in which
    none of the reductions referred to in Section 6.5(c) apply;
    
    
 c. In respect of all other countries, the Average Full Royalty Rate will then
    be adjusted for each country after taking into account the reductions
    referred to in Section 6.5(c). Such adjusted Average Full Royalty Rate will
    then be applied to the cumulative year-to-date Net Sales in such countries;
    and
    
    
 d. The aggregate Royalties payable in each quarter will be the sum of the
    amounts payable under paragraphs (b) and (c) above, less the aggregate
    amount of Royalties previously paid in respect of such year.

6.8 Audits.

 a. Upon the written request of NEUROGEN and not more than once per year, MSD
    shall permit an independent certified public accounting firm of nationally
    recognized standing selected by NEUROGEN and reasonably acceptable to MSD,
    at NEUROGEN’s expense, to have access during normal business hours to such
    of the records of MSD as may be reasonably necessary to verify the accuracy
    of the Royalty Reports hereunder for any year ending not more than thirty
    (30) months prior to the date of such request, including currency exchange
    rates. The accounting firm shall disclose to NEUROGEN, MSD and MERCK the
    details called for in Section 6.6 and whether the Royalty Reports are
    correct or incorrect and the specific amount of any discrepancies.
    
    
 b. If such accounting firm correctly identifies a discrepancy during such
    period, MSD shall make a payment to correct such discrepancy within thirty
    (30) days of the date NEUROGEN delivers to MSD such accounting firm’s
    written report so correctly concluding. The fees charged by such an
    accounting firm shall be paid by NEUROGEN, except under the following
    circumstances: if the payments made or payable were at least [          ]*
    of the amount that should have been paid during the period in question, MSD
    shall reimburse NEUROGEN for the reasonable costs of such audit.
    
    
 c. Upon the expiration of [          ]* following the end of any year for which
    NEUROGEN has not contested, pursuant to Section 6.8(a), the amount of
    Royalties due NEUROGEN, the calculation of Royalties payable with respect to
    such year shall be binding and conclusive upon NEUROGEN, and MSD, its
    Affiliates and its Sublicensees shall be released from any liability or
    accountability with respect to Royalties for such year.
    
    
 d. NEUROGEN shall treat all Information subject to review under this Section
    6.8 or under any sublicense agreement in accordance with the confidentiality
    and non-use provisions of Article V of this Agreement, and shall cause its
    accounting firm to enter into an acceptable confidentiality agreement with
    MSD (and its applicable Affiliates and Sublicensees) obligating such firm to
    retain all such Information in confidence pursuant to such confidentiality
    agreement.

6.9 Payment Exchange Rate. All payments to be made by MSD to NEUROGEN under this
Agreement shall be made in United States dollars and may be paid by bank wire
transfer in immediately available funds to such bank account in the United
States designated in writing by NEUROGEN from time to time. In the case of sales
invoiced in currencies other than United States dollars, the exchange
conversions of such sales into United States dollars shall be made on a monthly
basis at the rate of exchange utilized by MERCK in its worldwide accounting
system for external reporting purposes, prevailing on the third to the last
business day preceding the month in which such sales are recorded by MSD, its
Affiliates and Sublicensees. As of the Execution Date of this Agreement, such
exchange rates are provided by Reuters Ltd.

6.10 Income Tax Withholding. If laws, rules or regulations require withholding
of income taxes or other taxes imposed upon payments set forth in this Article
VI, MSD shall make such withholding payments as required and subtract such
withholding payments from the payments set forth in this Article VI. MSD shall
submit appropriate proof of payment of the withholding taxes to NEUROGEN within
a reasonable period of time.


Article VII REPRESENTATIONS AND WARRANTIES

7.1 Mutual Representations and Warranties of MSD and NEUROGEN. Each of MSD and
NEUROGEN hereby represents and warrants to the other Party as of the Execution
Date as follows:

 a. It is duly organized, validly existing and in good standing under the laws
    of the jurisdiction of incorporation. It has the requisite legal and company
    power and authority to conduct its business as presently being conducted and
    as proposed to be conducted by it and is duly qualified to do business in
    those jurisdictions where its ownership of property or the conduct of its
    business requires.
    
    
 b. It has all requisite legal and company power and authority to enter into
    this Agreement and to perform its obligations hereunder. All company actions
    on its part, its boards of directors or managers, or similar governing body
    and its equity holders necessary for (i) the authorization, execution,
    delivery and performance by it of this Agreement, and (ii) the consummation
    of the transactions contemplated hereby, have been duly taken.
    
    
 c. This Agreement is a legally valid and binding obligation of it, enforceable
    against it in accordance with its terms (except in all cases as such
    enforceability may be limited by applicable bankruptcy, insolvency,
    reorganization, moratorium, or similar laws affecting the enforcement of
    creditors’ rights generally and except that the availability of the
    equitable remedy of specific performance or injunctive relief is subject to
    the discretion of the court or other tribunal before which any proceeding
    may be brought).

7.2 Additional Representations, Warranties and Covenants of NEUROGEN. NEUROGEN
hereby further represents, warrants and covenants to MSD that as of the
Execution Date:

 a. To NEUROGEN’s knowledge, there are no existing or threatened actions, suits
    or other proceedings pending against it with respect to the NEUROGEN
    Technology;
    
    
 b. NEUROGEN is not aware of any facts from which it reasonably concludes that
    any of the issued NEUROGEN Patents are invalid;
    
    
 c. NEUROGEN has the right to grant the licenses under NEUROGEN Technology to
    the extent set forth in this Agreement; and
    
    
 d. NEUROGEN and its Affiliates have taken reasonable measures to protect the
    confidentiality of the NEUROGEN Know-How and will continue to take such
    measures during the term of the Agreement.

7.3 MSD Representations and Warranties. MSD represents and warrants to NEUROGEN
that as of the Effective Date:

 a. To the knowledge of MSD and MERCK, there are no existing or threatened
    actions, suits or other proceedings pending against it with respect to the
    MSD Technology;
    
    
 b. MSD and MERCK are not aware of any facts from which it reasonably concludes
    that any of the issued MSD Patents are invalid;
    
    
 c. MSD has the right to grant the licenses under MSD Technology to the extent
    set forth in this Agreement; and
    
    
 d. MSD and its Affiliates have taken reasonable measures to protect the
    confidentiality of the MSD Know-How and will continue to take such measures
    during the term of the Agreement.

7.4 Disclaimer of Warranties. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT OR MANDATED BY APPLICABLE LAW (WITHOUT THE RIGHT TO WAIVE OR
DISCLAIM), NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY WITH RESPECT TO A
COLLABORATION COMPOUND, PRODUCT, ANY KNOW-HOW, GOODS, SERVICES, RIGHTS, OR OTHER
SUBJECT MATTER OF THIS AGREEMENT AND HEREBY DISCLAIMS ALL WARRANTIES OF ANY
KIND, EXPRESS OR IMPLIED, INCLUDING IMPLIED WARRANTIES OF PERFORMANCE,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT OF THIRD
PARTY INTELLECTUAL PROPERTY RIGHTS.

7.5 Assignment by Inventors. Each Party shall cause and ensure that each and
every employee or agent working on the Program has assigned or will assign to
the Party his/her rights to Inventions.


Article VIII INTELLECTUAL PROPERTY

8.1 Ownership of Know-How and Patents. Each of NEUROGEN and MSD shall
respectively own the entire right, title and interest in any Inventions made
solely by its employees or agents in the performance of such Party’s obligations
under the Program (respectively, "NEUROGEN Inventions" and "MSD Inventions").
For purposes of determining ownership of NEUROGEN Inventions and MSD Inventions,
such ownership shall be determined on the basis of inventorship and inventorship
shall be determined in accordance with the United States laws of inventorship.
When made by inventors from both Parties ("Joint Inventions") each Party’s
employee or agent inventors shall assign their rights in Joint Inventions to
that Party. In accordance with United States patent laws and this Agreement, the
Parties will thus jointly own any Joint Inventions, each holding an undivided
half interest in any Joint Inventions for which there are no Third Party
inventors who are not under an obligation of assignment of all right, title and
interest in such Joint Invention to one or both Parties. No rights or licenses
are granted unless expressly provided for in this Agreement and each Party shall
retain all rights and licenses not expressly granted to the other.

8.2 Filing, Prosecution and Maintenance of Patents. NEUROGEN agrees, as it
determines appropriate, and subject to the further provisions of this Section
8.2, to file, prosecute and maintain (including filing and/or defending
interferences, oppositions, reexaminations and reissues) in the Territory,
Patents relating to the NEUROGEN Know-How and the NEUROGEN Inventions, and MSD
agrees, as it determines appropriate, to file, prosecute and maintain (including
filing and/or defending interferences, oppositions, reexaminations and reissues)
in the Territory, Patents relating to the MSD Know-How, the MSD Inventions and
the Joint Inventions. MSD shall be responsible for all of its internal and
external costs and expenses incurred in filing, prosecuting and maintaining the
MSD Patents and Joint Patents. All applications for NEUROGEN Patents shall be
filed, prosecuted, and maintained (including filing and/or defending
interferences, oppositions, reexaminations and reissues) by NEUROGEN; provided
that MERCK shall reimburse NEUROGEN for [          ]* of all external costs
associated with such filings, prosecutions, and maintenance. With respect to
each Patent filed in accordance with this Article VIII, the filing Party shall
give the non-filing Party an opportunity to review the text of the application
before filing where reasonably feasible, shall consult with the non-filing Party
with respect thereto where reasonably feasible, and shall supply the non-filing
Party with a copy of the application as filed, together with notice of its
filing date and serial number. Each Party shall keep the other advised of the
status of the Patent filings and upon the request of the other Party, provide
copies of any papers related to the filing, prosecution and maintenance of such
Patent filings. Each Party shall cooperate fully and shall cause its employees
to cooperate fully, on the filing and prosecution of such Patents. Each Party
shall promptly give notice to the other of the grant, lapse, revocation,
surrender, invalidation or abandonment of any Patents for which the Party is
responsible for the filing, prosecution and maintenance.

8.3 Option to Prosecute and Maintain Patents. Each Party shall give timely
notice to the other Party of any decision to cease prosecution or maintenance of
any Patents for which it is responsible pursuant to Section 8.2. The Party
giving such notice shall furthermore permit the other Party at its sole
discretion and expense, to so file or to continue such prosecution or
maintenance.

 a. If MSD elects to continue prosecution or maintenance, or to file in any
    country in the Territory based on NEUROGEN’s election not to file, prosecute
    or maintain pursuant to Section 8.2, NEUROGEN shall execute such documents
    and perform such acts at its expense as may be reasonably necessary to allow
    MSD to continue prosecution or maintenance, or to file in any country in the
    Territory, in a timely manner.
    
    
 b. If NEUROGEN elects to continue prosecution or maintenance, or to file in any
    country in the Territory based on MSD’s election not to file, prosecute or
    maintain pursuant to Section 8.2, MSD shall execute such documents and
    perform such acts at its expense as may be reasonably necessary to allow
    NEUROGEN to continue prosecution or maintenance, or to file in any country
    in the Territory, in a timely manner.
    
    
 c. For purposes of this Section 8.3, the term "maintenance" shall include
    interferences, oppositions, reexaminations and reissues.


8.4 Interference, Opposition, Reexamination and Reissue.

 a. Each Party, within ten (10) days of learning of such event, shall inform the
    other Party of any request for, or filing or declaration of, any
    interference, opposition, or reexamination relating to the NEUROGEN Patents,
    MSD Patents or Joint Patents. NEUROGEN shall be the lead Party on any
    NEUROGEN Patents, MSD shall be the lead Party on MSD Patents and Joint
    Patents. MSD and NEUROGEN thereafter shall consult and cooperate fully to
    determine a course of action with respect to any such proceedings. A
    non-lead Party shall have the right to review and consult with the lead
    Party regarding any submission to be made in connection with such
    proceeding.
    
    
 b. Neither Party shall initiate, deliberately provoke or participate in any
    interference, opposition, reexamination or reissue proceeding relating to
    the NEUROGEN Patents, MSD Patents, or Joint Patents without the prior
    written consent of the other Party, which consent shall not be unreasonably
    withheld.
    
    
 c. In connection with any interference, opposition, reissue, or reexamination
    proceeding relating to the NEUROGEN Patents, MSD Patents or Joint Patents,
    MSD and NEUROGEN will cooperate fully and will provide each other with any
    information or assistance that either reasonably requests. Each Party shall
    keep the other Party informed of developments in any such action or
    proceeding, including, to the extent permissible by law, consultation and
    approval of any settlement. The obligation of a Party to cooperate and
    provide assistance in this Section 8.4(c) shall not apply to any
    interference proceeding involving the other Party as an opponent and shall
    not constitute "participation" for purposes of Section 8.4(d).
    
    
 d. MSD shall bear all expenses for any interference, opposition, reexamination,
    or reissue proceeding relating to any NEUROGEN Patent, MSD Patent, or Joint
    Patent, for which it elects to participate, except for any interference
    where NEUROGEN and MSD are opponents.

8.5 Enforcement and Defense.

 a. If either Party learns of any infringement of NEUROGEN Patents, MSD Patents
    or Joint Patents, such Party shall promptly notify the other Party of such
    infringement. MSD and NEUROGEN thereafter shall consult and cooperate fully
    to determine a course of action including the commencement of legal action
    by either or both of MSD and NEUROGEN, to terminate any infringement of such
    Patents. However, NEUROGEN, upon notice to MSD, shall have the first right
    to initiate and prosecute such legal action at its own expense and in the
    name of NEUROGEN (and, if appropriate, MSD), or to control the defense of
    any declaratory judgment action relating to NEUROGEN Patents other than as
    such NEUROGEN Patents include NEUROGEN’s interest in Joint Patents. NEUROGEN
    promptly shall inform MSD if it elects not to exercise such first right, and
    if such infringement materially adversely affects MSD’s efforts under this
    Agreement, MSD thereafter shall have the right either to initiate and
    prosecute such action or to control the defense of such declaratory judgment
    action in the name of MSD and, if necessary, NEUROGEN. Each Party shall be
    entitled to be represented by counsel of its own choice. MSD shall have the
    first right to initiate and prosecute such legal actions for MSD Patents and
    Joint Patents at its own expense.
    
    
 b. If NEUROGEN elects not to initiate and prosecute an action as provided in
    Section 8.5(a), and MSD elects to do so, the cost of any agreed upon course
    of action to terminate infringement of NEUROGEN Patents including the costs
    of any legal action commenced or the defense of any declaratory judgment,
    shall be borne by MSD exclusively.
    
    
 c. For any action to terminate any infringement of Patents, if either Party is
    unable to initiate or prosecute such action solely in its own name or if
    desired to obtain a more effective remedy, the other Party will join such
    action voluntarily and will execute all documents necessary to initiate
    litigation to prosecute and maintain such action. In connection with any
    such action, MSD and NEUROGEN will cooperate fully and will provide each
    other with any information or assistance that either reasonably requests.
    Each Party shall keep the other informed of developments in any such action
    or proceeding, including, to the extent permissible by law, the consultation
    and approval of any offer related thereto.
    
    
 d. Any recovery obtained by either or both MSD and NEUROGEN in connection with
    or as a result of any action contemplated by this Section, whether by
    settlement or otherwise, shall be shared in order as follows:
    
    (i) the Party which initiated and prosecuted the action shall recoup all of
    its costs and expenses incurred in connection with the action;
    
    (ii) the other Party shall then, to the extent possible, recover its costs
    and expenses incurred in connection with the action; and
    
    (iii) the amount of any recovery remaining shall then be allocated between
    the Parties on a pro rata basis taking into consideration the relative
    economic losses suffered by each Party. Such pro rata basis shall be
    determined by the Parties through good faith negotiations commenced at the
    initiation of the action.

 e. Each Party shall inform the other Party of any certification regarding any
    NEUROGEN Patents, MSD Patents, or Joint Patents it has received pursuant to
    either 21 U.S.C. §§ 355(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV) or its successor
    provisions or any similar provisions in a country in the Territory other
    than the United States. NEUROGEN shall provide MSD with a copy of such
    certification within five (5) days of receipt by NEUROGEN. NEUROGEN’s and
    MSD’s rights with respect to the initiation and prosecution of any legal
    action as a result of such certification or any recovery obtained as a
    result of such legal action shall be as defined in Subsections 8.5(a) - (d);
    provided, that NEUROGEN shall determine whether to exercise its first right
    to initiate and prosecute any action regarding applicable NEUROGEN Patents
    and shall inform MSD of such decision within ten (10) days of NEUROGEN’s
    receipt of the certification, after which time MSD shall have the right to
    initiate and prosecute such action.

8.6 Patent Term Extensions. The Parties shall notify each other of the issuance
of each patent included within the VR1 Compound Patent Rights and/or the VR1
Related Patent Rights where a patent term extension, adjustment or restoration,
or supplementary protection certificate or their equivalents (together with
patent term extensions, adjustments and restorations, "Patent Term Extensions")
may be available, giving the date of issue and patent number for each such
patent. The Parties shall use reasonable efforts to obtain all available Patent
Term Extensions of such patents within the VR1 Compound Patent Rights and/or the
VR1 Related Patent Rights (including those available under the Hatch-Waxman
Act). NEUROGEN shall execute such authorizations and other documents and take
such other actions as may be reasonably requested by MSD to obtain such Patent
Term Extensions, including designating MSD as its agent for such purpose as
provided in 35 U.S.C. Section 156. The Parties shall cooperate with each other
in gaining Patent Term Extensions wherever applicable to such patents within the
VR1 Compound Patent Rights and/or the VR1 Related Patent Rights. The Party first
eligible to seek a Patent Term Extension of any such patent within the VR1
Compound Patent Rights and/or the VR1 Related Patent Rights shall have the right
to do so; provided, that if in any country the first Party has an option to
extend the patent term for only one of several patents, the first Party will
consult with the other Party before making the election. If more than one patent
within the VR1 Compound Patent Rights and/or the VR1 Related Patent Rights is
eligible for Patent Term Extension, MSD shall select a strategy that will
maximize patent protection for the Products. All filings for such Patent Term
Extensions shall be made by MSD; provided, that in the event that MSD elects not
to file for a Patent Term Extension, MSD shall (a) promptly inform NEUROGEN of
its intention not to file and (b) grant NEUROGEN the right to file for such
Patent Term Extension.



Article IX TERM AND TERMINATION

9.1 Term and Expiration. This Agreement shall be effective as of the Effective
Date and, unless terminated earlier under this Article IX, shall continue in
effect until expiration of the Program Term and all Royalty Terms. Upon the
expiration of this Agreement due to the expiration of the Program Term and all
applicable Royalty Terms, MSD’s licenses shall become fully paid-up,
royalty-free, perpetual licenses as provided in Section 6.5(b).

9.2 Termination for Cause by NEUROGEN.

 a. Termination for Cause. Subject to MSD’s right to cure set forth in this
    Section 9.2(a) and the provisions of Section 9.2(b) below, upon any material
    breach of this Agreement by MSD, NEUROGEN may terminate this Agreement by
    providing written notice to MSD. Such notice shall describe the alleged
    breach with sufficient particularity to allow MSD to remedy or otherwise
    respond, and shall expressly state the intent to terminate under this
    Section 9.2(a). The termination of the Agreement shall become effective
    ninety (90) days following such written notice unless MSD cures such breach
    during such ninety (90) day period.
    
    
 b. Rights of the Parties in the Event of MSD’s Breach. Upon NEUROGEN’s
    termination of the Agreement pursuant to Section 9.2(a), the following
    provisions shall apply:
    
    (i) Retained Compounds.
    
    > (A) If, on the date that NEUROGEN provides MSD with written notice of a
    > material breach, MSD is [          ]* and MSD can reasonably demonstrate
    > that its material breach does not [          ]*, (x) MSD shall retain the
    > rights and obligations to continue the development and commercialization
    > of such [          ]*, in accordance with the terms and conditions of this
    > Agreement (including the payment of any license fees, milestones and
    > Royalties), and (y) NEUROGEN shall not be entitled to develop or
    > commercialize such [          ]* and the provisions of Section [        
    >  ]* shall not apply to such [          ]*.
    > 
    > (B) If MSD has [           ]* for any [          ]* in any [          ]*
    > before NEUROGEN provides written notice of a material breach and such
    > breach does not relate to [          ]*, then MSD shall retain its rights
    > to develop and commercialize [          ]* in accordance with the terms
    > and conditions of this Agreement (including the payment of any license
    > fees, milestones and Royalties).
    > 
    > (B) [          ]*; and
    > 
    > (C) Subject to Section [          ]*.

Other Rights and Obligations. Except to the extent necessary for [          ]*
to exercise its rights in [          ]*.

9.3 Termination for Cause by MSD.

 a. Termination of Program. MSD may elect to terminate the Program: (i) by
    providing written notice to NEUROGEN, subject to NEUROGEN’s right to cure
    set forth in this Section 9.3(a), upon any material breach of this Agreement
    by NEUROGEN, or (ii) upon the filing or institution of bankruptcy,
    reorganization, liquidation or receivership proceedings by NEUROGEN, or upon
    an assignment of a substantial portion of NEUROGEN’s assets for the benefit
    of creditors; provided, however, in the case of any involuntary bankruptcy
    proceeding such right to terminate shall only become effective if NEUROGEN
    consents to the involuntary bankruptcy or such proceeding is not dismissed
    within ninety (90) days after the filing thereof. Such notice provided for
    in Section 9.3(a)(i) shall describe the alleged breach with sufficient
    particularity to allow NEUROGEN to remedy or otherwise respond, and shall
    expressly state the intent to terminate the Program under Section 9.3(a)(i).
    The termination of the Program pursuant to Section 9.3(a)(i) shall become
    effective ninety (90) days following such written notice unless NEUROGEN
    cures such breach during such ninety (90) day period.
    
    
 b. Rights of MSD in the Event of NEUROGEN’s Breach or Bankruptcy. In the event
    MSD terminates the Program pursuant to Section 9.3(a), this Agreement shall
    continue in full force and effect with respect to MSD’s further development
    and commercialization (including the payment of any milestones and Royalties
    and periodic reporting obligations to NEUROGEN under Article VI) of
    Collaboration Compounds and Products. For purposes of clarity, if MSD elects
    to terminate the Program in accordance with Section 9.3(a), then, upon such
    termination (and subject to the provisions of Section 9.6 in the case of
    termination pursuant to Section 9.3(a)(ii)):
    
    (i) Use of Joint Inventions and of Compounds.
    
    > (A) Samples of compounds synthesized or invented solely by MSD will be
    > transferred to MSD for any and all purposes;
    > 
    > (B) Samples of compounds synthesized or invented solely by NEUROGEN other
    > than Active Compounds will be transferred to NEUROGEN for any and all
    > purposes outside the Field, and samples of compounds synthesized or
    > invented solely by NEUROGEN (including any Active Compound) will be
    > transferred to MSD and MERCK solely for research, drug discovery,
    > development, manufacturing or commercialization in the Field; and
    > 
    > (C) Subject to Section 2.8, each Party will be free to pursue Joint
    > Inventions for activities outside the Field.
    
    (ii) Other Rights and Obligations. In addition to the provisions set forth
    in Section 9.3(b)(i):
    
    > (A) NEUROGEN will disclose to MSD all NEUROGEN Know-How in NEUROGEN’s
    > possession that NEUROGEN can rightfully disclose without violating any
    > existing rights of any Third Party, and that was not previously disclosed
    > to MSD;
    > 
    > (B) MSD will have no further funding or reporting obligations for, and
    > NEUROGEN will have no further obligations to perform, research with
    > respect to the Program;
    > 
    > (C) all licenses granted to NEUROGEN pursuant to Section 3.1 will
    > terminate and the licenses granted to MSD pursuant to Sections 3.1, 3.2
    > and 3.3 shall continue in accordance with the terms of this Agreement;
    > 
    > (D) the provisions of Section 2.8 will continue to apply as if the Program
    > had not been terminated;
    > 
    > (E) the provisions of the Agreement providing for the participation of
    > NEUROGEN in decision-making, including through the JRC, shall be of no
    > further force and effect;
    > 
    > (F) NEUROGEN shall continue to cooperate with MSD as provided in Article
    > VIII with regard to the prosecution of NEUROGEN Patents and Joint Patents
    > that are related to VR1 and its modulation, and which are necessary to MSD
    > to develop, manufacture, market, use or sell Collaboration Compounds or
    > Products;
    > 
    > (G) the provisions of Section 3.5(b)and (c) shall no longer apply;
    > 
    > (H) MSD’s obligations under Article IV of the Agreement which relate to
    > (1) reporting and/or notice requirements, and/or (2) document provision
    > and/or review, shall no longer apply;
    > 
    > (I) the provisions of Section 4.3 shall no longer apply;
    > 
    > (J) NEUROGEN will cooperate in any reasonable manner requested by MSD to
    > achieve a smooth transition of any and all research or other
    > Program-related responsibilities to MSD; and
    > 
    > (K) NEUROGEN and its Affiliates agree not to pursue any research, drug
    > discovery, development, manufacturing or commercialization in the Field
    > for a period of two (2) years following the date of termination.

9.4 Voluntary Termination by MSD.

 a. Voluntary Termination by MSD. Upon [          ]*to NEUROGEN, MSD may
    terminate this Agreement without cause, said termination not to take effect
    before the second anniversary of the Effective Date of the Agreement.
    
    
 b. Rights of Parties upon Voluntary Termination by MSD. Upon termination by MSD
    pursuant to Section 9.4(a), the following provisions shall apply:
    
    (i) Use of Joint Inventions and of Compounds.
    
    > (A) [          ]*
    
    (ii) Other Rights and Obligations. In addition to the provisions set forth
    in Section [         ]*:
    
    [          ]*.

9.5 Effect of NEUROGEN Change of Control.

 a. In the event of a Major Pharma Change of Control, NEUROGEN shall provide
    written notice to MSD at least thirty (30) days, to the extent practicable,
    prior to the completion of such Major Pharma Change of Control. MSD shall
    have the right at its election (such election to be made within sixty (60)
    days after notice of the Major Pharma Change of Control) to implement some
    or all of the following revisions to this Agreement:
    
    (i) to the extent that provisions of the Agreement require MSD to provide
    MSD Know-How and other Information regarding the Program to NEUROGEN or to
    otherwise provide confidential Information to NEUROGEN, such provisions
    (other than Sections 6.8 (as it applies to provision of information to an
    independent certified public accounting firm), 9.2 or 9.4) shall be
    automatically amended to no longer impose such an obligation on MSD;
    
    (ii) the provisions of the Agreement providing for the participation of
    NEUROGEN in decision-making, including through the JRC, shall be of no
    further force and effect;
    
    (iii) MSD’s obligation to provide royalty reports pursuant to Section 6.6.
    shall be limited to MSD’s total worldwide royalty obligations; and
    
    (iv) MSD shall be entitled to terminate the Program as provided in Section
    9.3.

 b. During the 60-day period in which MSD may elect to implement to provisions
    set forth in Section 9.5(a), NEUROGEN shall take such protective measures as
    are reasonably necessary to assure that MSD Technology is not disclosed to
    personnel within NEUROGEN’s acquirer pursuant to a Major Pharma Change of
    Control who are involved in competitive activities in the Field. If such
    Major Pharma Change of Control occurs during the Program Term, then the JRC
    shall promptly meet to discuss any concerns of MSD with respect to the
    protective measures to be implemented by NEUROGEN as set forth above.
    NEUROGEN shall consider MSD’s input in implementing protective measures.
    
    
 c. For purposes of this Section 9.5: "Major Pharma Change of Control" means a
    Change of Control in which a [          ]*.

9.6 Effect of Termination for Bankruptcy. If this Agreement is terminated by or
on behalf of MSD due to the rejection of this Agreement under Section 365(n) of
the Bankruptcy Code, all licenses and rights to licenses granted under or
pursuant to this Agreement by NEUROGEN to MSD are, and shall otherwise be deemed
to be, for purposes of Section 365(n) of the Bankruptcy Code, licenses of rights
to "intellectual property" as defined under Section 101(35A) of the Bankruptcy
Code. The Parties agree that MSD, as a licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the Bankruptcy Code. The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against NEUROGEN under the
Bankruptcy Code, MSD shall be entitled to a complete duplicate of (or complete
access to, as appropriate) any such intellectual property and all embodiments of
such intellectual property upon written request therefor by MSD. Such
intellectual property and all embodiments thereof promptly shall be delivered to
MSD (i) upon any such commencement of a bankruptcy proceeding upon written
request therefor by MSD, unless NEUROGEN elects to continue to perform all of
its obligations under this Agreement or (ii) if not delivered under (i) above,
upon the rejection of this Agreement by or on behalf of NEUROGEN upon written
request therefor by MSD. The provisions of this Section 9.6 are without
prejudice to any rights MSD may have arising under the Bankruptcy Code or other
applicable law.

9.7 Effect of Expiration or Termination. Expiration or termination of this
Agreement shall not relieve the Parties of any obligations accruing prior to
such expiration or termination, including payment obligations. Except as
otherwise specifically provided above, all of the Parties’ rights and
obligations under the provisions of Articles I, VII, VIII (except that MSD shall
not be responsible for costs or expenses relating to NEUROGEN Patents, and
except as otherwise provided in Article IX), IX, X, XI and Sections 6.6, 6.7,
6.8 and 6.9 shall survive the termination or expiration of the Agreement, with
Article V continuing in effect for ten (10) years thereafter.

9.8 Remedies. In the event of any breach of any provision of this Agreement, in
addition to the termination rights set forth herein, each Party shall have all
other rights and remedies at law or in equity to enforce this Agreement.


Article X INDEMNIFICATION

10.1 Mutual Indemnification. Each Party shall defend, indemnify and hold the
other Party and its Affiliates, and their respective directors, officers,
employees and agents, harmless from and against any and all liabilities, losses,
damages, settlements, claims, actions, suits, penalties, fines, costs or
expenses (including reasonable attorneys’ fees and other expenses of litigation
actually incurred) arising out of any claim, lawsuit, demand, assessment,
proceeding or action ("Claim") brought by a Third Party (any of the foregoing, a
"Loss") arising out of or resulting from:

 a. the gross negligence, recklessness or intentional acts or omissions of the
    indemnifying Party and its Affiliates, and their respective directors,
    officers, employees and agents with respect to this Agreement and the
    transactions contemplated hereby; and
    
    
 b. any breach of any representation, warranty or covenant of the indemnifying
    Party hereunder.

10.2 NEUROGEN. Except to the extent MSD is required to indemnify NEUROGEN under
Section 10.1, and in respect of Collaboration Compounds and/or Products to which
NEUROGEN acquires rights to develop or commercialize pursuant to Sections 9.2 or
9.4, NEUROGEN shall defend, indemnify and hold MSD, its Affiliates, and their
respective directors, officers, employees and agents (the "MSD Group"), harmless
from and against any and all Losses arising out of development, pre-clinical or
clinical testing, manufacture, use or sale of the Collaboration Compounds or
Products by NEUROGEN, or its Affiliates or Sublicensees (including any patent
infringement or product liability claims, failure to comply with regulatory and
other legal requirements, failure to provide adequate warnings and misuse of the
Products).

10.3 MSD. Except to the extent NEUROGEN is required to indemnify MSD under
Section 10.1, MSD shall defend, indemnify and hold NEUROGEN, its Affiliates, and
their respective directors, officers, employees and agents (the "NEUROGEN
Group"), harmless from and against any and all Losses arising out of
development, pre-clinical or clinical testing, manufacture, use or sale of the
Collaboration Compounds or Products by MSD, or its Affiliates or Sublicensees
(including any patent infringement or product liability claims including any
manufacturing or other product defects, failure to comply with regulatory and
other legal requirements, failure to provide adequate warnings and misuse of the
Products).

10.4 Notice of Claim. Upon receipt of notice of any Claim which may give rise to
a right of indemnity from the other Party hereto, the Party seeking
indemnification (the "Indemnified Party") shall give written notice thereof to
the other Party (the "Indemnifying Party") with a Claim for indemnity. Such
Claim for indemnity shall indicate the nature of the Claim and the basis
therefor. Promptly after a claim is made for which the Indemnified Party seeks
indemnity, the Indemnified Party shall permit the Indemnifying Party, at its
option and expense, to assume the complete defense of such Claim, provided that
(i) the Indemnified Party will have the right to participate in the defense of
any such Claim at its own cost and expense, (ii) the Indemnifying Party will
conduct the defense of any such Claim with due regard for the business interests
and potential related liabilities of the Indemnified Party, and (iii) the
Indemnifying Party will not agree to any settlement that would admit liability
on the part of the Indemnified Party or involve relief other than payment of
money, without the approval of the Indemnified Party, not to be unreasonably
withheld; and provided, further, that if it is reasonably likely that the
Parties may have conflicting interests or if it is otherwise not advisable under
applicable legal and ethical requirements for the Indemnifying Party’s defense
counsel to represent both Parties, separate independent counsel shall be
retained for each Party at its own expense. The Indemnified Party shall have the
right, at its election, to release and hold harmless the Indemnifying Party from
its obligations hereunder with respect to such Claim and assume the complete
defense of the same in return for payment by the Indemnifying Party to the
Indemnified Party of the amount of the Indemnifying Party’s settlement offer.
The Indemnifying Party will not, in defense of any such Claim, except with the
consent of the Indemnified Party, consent to the entry of any judgment or enter
into any settlement which does not include, as an unconditional term thereof,
the giving by the claimant or plaintiff to the Indemnified Party of a release
from all liability in respect thereof. After notice to the Indemnified Party of
the Indemnifying Party’s election to assume the defense of such Claim, the
Indemnifying Party shall be liable to the Indemnified Party for such legal or
other expenses subsequently incurred by the Indemnified Party in connection with
the defense thereof at the request of the Indemnifying Party. As to those Claims
with respect to which the Indemnifying Party does not elect to assume control of
the defense, the Indemnified Party will afford the Indemnifying Party an
opportunity to participate in such defense at the Indemnifying Party’s own cost
and expense, and will not settle or otherwise dispose of any of the same without
the consent of the Indemnifying Party.

10.5 Insurance. Each Party agrees to obtain and maintain at its cost and
expense, while this Agreement is in effect, including any surviving obligations,
(i) commercial general liability insurance including contractual liability
insurance; (ii) products liability insurance; (iii) property damage insurance;
(iv) professional liability insurance; (v) workers compensation insurance; and
(vi) automobile insurance in amounts appropriate to the conduct of such Party’s
activities under this Agreement. Each Party agrees to name the other as an
additional insured under such insurance.


Article XI MISCELLANEOUS

11.1 Consequential Damages. IN NO EVENT SHALL EITHER PARTY OR THEIR AFFILIATES
BE LIABLE FOR SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER LEGAL THEORY AND IRRESPECTIVE OF
WHETHER SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF ANY SUCH LOSS OR
DAMAGE; PROVIDED, THAT THIS LIMITATION SHALL NOT LIMIT THE INDEMNIFICATION
OBLIGATION OF SUCH PARTY UNDER THE PROVISIONS OF ARTICLE X FOR SUCH DAMAGES
CLAIMED BY A THIRD PARTY AND NOTHING IN THIS SECTION 11.1 IS INTENDED TO LIMIT
MSD’S PAYMENT OBLIGATIONS UNDER ARTICLE 6.

11.2 Assignment.

 a. Except as provided in this Section 11.2, neither Party shall have the right
    to assign or otherwise transfer this Agreement, nor any of its rights
    hereunder, nor delegate any of its obligations hereunder, without the prior
    written consent of the other Party.
    
    
 b. MSD may, upon the prior written consent of NEUROGEN, such consent not to be
    unreasonably withheld, assign this Agreement and its rights and obligations
    hereunder in connection with a Change of Control. MSD may assign this
    Agreement and its rights and obligations hereunder, in whole or in part, to
    an Affiliate of MSD. Notwithstanding the foregoing, MSD shall not assign
    this Agreement to any Affiliate that, separate from the activities of MSD
    and MSD’s other Affiliates, would have annual global pharmaceutical sales of
    [          ]* without the prior written consent of NEUROGEN, such consent
    not to be unreasonably withheld. MSD shall remain liable to NEUROGEN as if
    it had not assigned the Agreement to an Affiliate, and such assignment shall
    not diminish the applicability of Commercially Reasonable Efforts in
    accordance with this Agreement. In addition, MSD may license or sublicense
    its rights to the extent permitted in Section 4.8 or elsewhere herein.
    
    
 c. NEUROGEN may, upon the prior written consent of MSD, such consent not to be
    unreasonably withheld, assign this Agreement and its rights and obligations
    hereunder to an Affiliate of NEUROGEN or in connection with a Change of
    Control. NEUROGEN shall remain liable to MSD as if it had not assigned the
    Agreement to an Affiliate, and such assignment shall not diminish the
    applicability of Commercially Reasonable Efforts in accordance with this
    Agreement.
    
    
 d. This Agreement shall be binding upon and inure to the benefit of the Parties
    hereto and each of their successors and permitted assigns. Any attempted or
    purported assignment in violation of this Section 11.2 shall be void.

11.3 Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party including, but not limited to, fire, floods,
mudslides, earthquakes, embargoes, war, acts of war (whether war be declared or
not), insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority or the other Party. The affected Party shall notify the
other Party of such force majeure circumstances as soon as reasonably
practicable, and shall promptly undertake all reasonable efforts necessary to
cure such force majeure circumstances.

11.4 Non-Solicitation. During the Program Term, and for a period of one (1) year
thereafter, neither Party (which for purposes of this Section 11.4 includes a
Party and its Affiliates) shall either directly or indirectly solicit, recruit,
induce, encourage or attempt to solicit, recruit, induce or encourage any
employee of the other Party to terminate his or her employment relationship with
such other Party and become employed by the other Party whether or not such
employee is a full-time employee of such other Party and whether or not such
employment relationship is pursuant to a written agreement or is at-will.

11.5 Severability. If one or more of the provisions contained in this Agreement
are held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions shall not be affected or
impaired, unless the absence of the invalidated provision(s) adversely affects
the substantive rights of the Parties. The Parties shall in such case use their
best efforts to replace the invalid, illegal or unenforceable provision(s) with
valid, legal and enforceable provision(s) which, insofar as practical, implement
the purposes of this Agreement.

11.6 Publicity/Use of Names. Neither Party may use the names of the other Party
or those of its Affiliates, Sublicensees, employees, agents or consultants or
any of their trademarks, trade names, logos or symbols without the prior written
consent of the other Party.

11.7 Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered personally,
sent by telecopier (and promptly confirmed by personal delivery, registered or
certified mail or overnight courier), sent by nationally recognized overnight
courier or sent by registered or certified mail, postage prepaid, return receipt
requested, addressed as follows:



if to   NEUROGEN:     at the address set out for NEUROGEN on page 1   Attn:
President, Chief Executive Officer       Facsimile No.: 203-488-8651     with
copy to: Legal Department   Facsimile No: 203-488-4710     if to MSD:         at
the address set out for MSD on page 1   Attn: Vice President, Neuroscience
Research   Facsimile No.: 44 1279440178       Merck & Co., Inc.   One Merck
Drive   P.O. Box 100   Whitehouse Station, NJ 08889-0100   Attn: Office of
Secretary   Facsimile No: (908) 735-1246     with copy to: Chief Licensing
Officer   Facsimile No: (908) 735-1214


or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such
communication shall be deemed to have been given when delivered if personally
delivered or sent by telecopier on a business day, on the business day after
dispatch if sent by nationally recognized overnight courier and on the third
business day following the date of mailing if sent by mail.

11.8 Applicable Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without reference
to any rules of conflict of laws that would require the application of the laws
of a different jurisdiction. The Parties irrevocably submit to the jurisdiction
of any New York State or Federal Court sitting in the City of New York over any
suit, action or proceeding arising out of or relating to this Agreement that are
not otherwise covered by Section 11.9(c). The Parties waive any objection which
they may now or hereafter have to the venue of any such suit, action or
proceeding brought in such court and any claim that any such suit, action or
proceeding brought in such a court has been brought in an inconvenient forum.
The Parties agree that a final judgment in any such suit, action, or proceeding
brought in such a court shall be conclusive and binding on the Parties, and may
be enforced in any court of the jurisdiction of which any Party is or may be
subject by a suit upon such judgment; provided that service or process is
effected upon the Party as permitted by applicable law.

11.9 Dispute Resolution and Arbitration.

 a. The Parties recognize that a bona fide dispute as to certain matters may
    from time to time arise during the term of this Agreement that relate to any
    Party’s rights or obligations hereunder. In the event of the occurrence of
    any dispute arising out of or relating to this Agreement (other than an
    "Excluded Claim" as such term is defined below), either Party may, by
    written notice to the other, have such dispute referred to its respective
    officer designated below or their successors, for attempted resolution by
    good faith negotiations within sixty (60) days after such notice is
    received. If either Party desires to pursue arbitration under paragraph (c)
    below to resolve any such dispute, a referral to such executives under this
    paragraph (a) shall be a mandatory condition precedent. Said designated
    officers are as follows:
    
    > For NEUROGEN: Chief Executive Officer
    > 
    > For MSD: President of MERCK, Research & Development

 b. If they are unable to resolve the dispute by executive mediation within such
    sixty (60) day period, then the dispute shall be finally settled by binding
    arbitration as provided below.
    
    
 c. If the Parties do not fully settle, and a Party wishes to pursue the matter,
    each such dispute shall be finally resolved by arbitration in accordance
    with the Commercial Arbitration Rules of the American Arbitration
    Association ("AAA") then pertaining, except where those rules conflict with
    this provision, in which case this provision controls.
    
    (i) The Parties hereby consent to the jurisdiction of the Federal District
    Court for the Southern District of New York for the enforcement of these
    provisions and the entry of judgment on any award rendered under this
    Section 11.9. Should such court for any reason lack jurisdiction, any court
    with jurisdiction shall enforce this clause and enter judgment on any award.
    
    (ii) The arbitration shall be conducted by a panel of three neutral persons
    as follows: within 30 days after initiation of arbitration, each Party shall
    select one person experienced in the pharmaceutical business to act as
    arbitrator and the two Party-selected arbitrators shall select a third
    arbitrator, who shall be an attorney or retired judge experienced in
    business matters, within 30 days of their appointment. If the arbitrators
    selected by the Parties are unable or fail to agree upon the third
    arbitrator, the third arbitrator shall be appointed by the AAA.
    
    (iii) The arbitration shall be held in New York City and the arbitrators
    shall apply the substantive law of New York, except that the interpretation
    and enforcement of this arbitration provision shall be governed by the
    Federal Arbitration Act.
    
    (iv) Within thirty (30) days of initiation of arbitration, the Parties shall
    reach agreement upon and thereafter follow procedures seeking to assure that
    the arbitration will be concluded and the award rendered within six (6)
    months from selection of the arbitrators. Failing such agreement, the AAA
    will design and the Parties will follow such procedures.
    
    (v) Each Party has the right before or during the arbitration to seek and
    obtain from the appropriate court provisional remedies such as attachment,
    preliminary injunction, replevin, etc., to avoid irreparable harm, maintain
    the status quo or preserve the subject matter of the arbitration.
    
    (vi) THE ARBITRATORS SHALL NOT AWARD ANY PARTY PUNITIVE, EXEMPLARY OR
    CONSEQUENTIAL DAMAGES EXCLUDED UNDER SECTION 11.1.
    
    (vii) Except to the extent necessary to confirm an award or as may be
    required by law, neither a Party nor an arbitrator may disclose the
    existence, content, or results of an arbitration without the prior written
    consent of both Parties.
    
    (viii) In no event shall an arbitration be initiated after the date when
    commencement of a legal or equitable proceeding based on the dispute,
    controversy or claim would be barred by the applicable New York statute of
    limitations.
    
    (ix) The Parties agree that, in the event of a dispute over the nature or
    quality of performance under this Agreement, neither Party may terminate the
    Agreement until final resolution of the dispute through arbitration or other
    judicial determination. The Parties further agree that any payments made
    pursuant to this Agreement pending resolution of the dispute shall be
    refunded if an arbitrator or court determines that such payments are not
    due.

 d. As used in this Section, the term "Excluded Claim" means a dispute,
    controversy or claim that concerns (i) the validity or infringement of a
    patent, trademark or copyright; or (ii) any antitrust, anti-monopoly or
    competition law or regulation, whether or not statutory.

11.10 Entire Agreement. This Agreement contains the entire understanding of the
Parties with respect to the subject matter hereof. All express or implied
agreements and understandings, either oral or written, heretofore made relating
to the subject matter hereof are expressly superceded, except the
confidentiality agreements continue in full force and effect. This Agreement may
be amended, or any term hereof modified, only by a written instrument
duly-executed by both Parties.

11.11 Headings. The captions to the Articles, Sections and Subsections of this
Agreement are not a part of the Agreement, but are merely guides or labels to
assist in locating and reading the Articles, Sections and Subsections.

11.12 Independent Contractors. NEUROGEN and MSD shall be independent contractors
and the relationship between them shall not constitute a partnership, joint
venture or agency. Neither Party shall have the authority to make any
statements, representations or commitments of any kind, or to take any action,
which shall be binding on the other, without the prior written consent of the
other Party.

11.13 Waiver. The waiver by a Party of any right under this Agreement or of the
other Party’s failure to perform or breach shall not be a waiver of any other
right, failure or breach whether of a similar nature or otherwise.

11.14 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

11.15 HSR Filing.

 a. To the extent necessary, each of MSD and NEUROGEN will, within fifteen (15)
    days after the Execution Date, file with the United States Federal Trade
    Commission and the Antitrust Division of the United States Department of
    Justice, any HSR Filing required of it in the reasonable opinion of both
    Parties under the HSR Act with respect to the transactions contemplated
    hereby. The Parties will cooperate with one another to the extent necessary
    in the preparation of any such HSR Filing. Each Party will be responsible
    for its own costs, expenses, and filing fees associated with any HSR Filing.
    
    
 b. In respect of any HSR Filing, each of MSD and NEUROGEN will use its good
    faith efforts to eliminate any concern on the part of any court or
    government authority regarding the legality of the proposed transaction,
    including cooperating in good faith with any government investigation and
    the prompt production of documents and information demanded by a second
    request for documents and of witnesses if requested.

11.16 Guaranty. MERCK, as the parent company of MSD, hereby unconditionally and
irrevocably guarantees the prompt payment and full performance when due of all
of MSD’s obligations under this Agreement and all agreements executed in
connection herewith, including, without limitation, the payment of all amounts
due NEUROGEN pursuant to Articles II and VI of this Agreement (the
"Obligations"). The foregoing guaranty shall be continuing until all Obligations
now existing or hereafter arising have been discharged in full, and shall be and
continue to be fully effective notwithstanding any written amendment to this
Agreement or any of the Obligations (but subject to any changes to the
Obligations resulting therefrom), any extensions of time for performance of any
Obligations (but subject to any changes to the Obligations resulting therefrom),
any release or discharges of any security for any Obligations, and shall be
fully enforceable against MERCK without first proceeding against, making demand
upon, or exhausting any remedy against MSD.


[Remainder of page intentionally left blank – signature pages to follow]




IN WITNESS WHEREOF, the parties have executed this Agreement as of its Execution
Date.



  MERCK SHARP & DOHME LTD NEUROGEN CORPORATION     NEUROGEN CORPORATION        
  By: /s/ Ruth M. McKernan   By: /s/ William Koster   ________________________  
  ___________________   Name: Dr. Ruth M. McKernan     Name: William Koster    
        Title: Vice President     Title: President and CEO   Neuroscience
Research                   __________________________    
__________________________   Date     Date                    

Merck & Co., Inc. executes this Agreement solely for purposes of Section 11.16
of the Agreement.

                      MERCK & CO., INC.                 By: /s/ Richard N.
Kender         ________________________     _________________________   Name:
Mr. Richard N. Kender                   Title: Vice President -         Business
Development &         Corporate Licensing                  
_________________________     __________________________   Date      

 

 

 

 




ATTACHMENT 1.1*






ATTACHMENT 1.37

MSD Patents*

 

 

ATTACHMENT 1.43

NEUROGEN Patents*

 

 

ATTACHMENT 2.1

Research Plan *




















* Confidential treatment of the omitted material has been requested pursuant to
the Confidential Treatment Request dated March 12, 2004.